ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_07_FR.txt. OPINION INDIVIDUELLE DE M. DE CASTRO

Tout en acceptant pleinement le dispositif de l'avis et les motifs sur
lesquels il est fondé, je me permets d’utiliser la faculté accordée par
l’article 57 du Statut pour exposer plus en détail les raisons juridiques
qui ont déterminé mon vote.

I. POINT PRÉLIMINAIRE: COMPETENCE DE LA COUR

A. La requête porte-t-elle sur une question juridique?

L’article 65 du Statut dit: «La Cour peut donner un avis consultatif
sur toute question juridique ». En conséquence, la Cour ne peut donner
un avis sur une question non juridique et doit le refuser sur une question
purement politique.

En revanche, la Cour ne peut pas se refuser à donner un avis d’une
manière arbitraire; elle peut seulement le faire «si les circonstances de
Pespéce sont telles qu’elles doivent la déterminer à ne pas répondre à
une demande d’avis » (C.Z.J. Recueil 1950, p. 72). Il convient de rappeler
que, quand la Cour reçoit une demande d’avis, sa réponse «constitue
une participation de la Cour, elle-même «organe des Nations Unies»,
à l’action de l'Organisation et, en principe, elle ne devrait pas être
refusée » (ibid., p. 71).

Le refus de rendre un avis est admissible seulement si la question posée
à la Cour est essentiellement politique ou non juridique, car ce qui est
décisif, semble-t-il, c’est l'élément positif de juridicité et non l'élément
négatif constitué par les motivations politiques. Il est difficile que les
demandes d’avis de l’Assemblée générale ou du Conseil de sécurité,
étant donné le caractère de ces organes des Nations Unies, ne touchent
pas à des questions d’ordre politique, et cela «par la nature des choses »
(CI.J. Recueil 1962, p. 155).

La requête pour avis consultatif (résolution 284 du Conseil de sécurité
en date du 29 juillet 1970) soumet à la Cour la question des conséquences
juridiques pour les Etats de la présence continue de l’Afrique du Sud en
Namibie nonobstant la résolution 276 (1970) du Conseil de sécurité.
On est donc devant une question de nature purement juridique et la Cour
n’a pas à tenir compte de ses motivations politiques possibles (C.J.
Recueil 1947-1948, p. 61). Il est vrai que la question posée concerne un cas

158
171 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

particulier mais on ne doit pas oublier que l’Assemblée générale ou le
Conseil de sécurité peut demander un avis « sur toute question juridique »,
c’est-à-dire aussi sur des cas qui touchent les intérêts d’Etats déterminés
ou certaines situations concrètes. (IL en a été ainsi non seulement dans les
trois avis sur le Sud-Ouest africain, mais aussi dans les avis concernant
l’Interprétation des traités de paix, l’ Effet de jugements du Tribunal adminis-
tratif des Nations Unies’ accordant indemnité, la Composition du Comité
de sécurité maritime de l'Organisation intergouvernementale consultative
de la navigation maritime et même les Réserves à la convention pour la pré-
vention et la répression du crime de génocide.)

Que la question porte sur les conséquences juridiques pour les Etats
ne prive pas la demande de son caractère juridique et de son intérêt pour
les Nations Unies. Elle fait référence à la conduite qu’on peut espérer en
droit des Etats, ou que le Conseil peut le cas échéant exiger.

B. Y a-t-il un différend entre Etats?

a) Juridiction de la Cour

1. On a nié la compétence de la Cour parce qu’il y avait un différend
entre Etats, et affirmé l’existence d’une question préliminaire.

A ce propos il est peut-être utile de rappeler quelques notions élémen-
taires.

La Cour est ici devant deux interrogations — préliminaire sur sa compé-
tence, préalable sur la procédure à suivre — qui ont un point commun,
Pexistence ou inexistence d’un différend ou d’une question juridique
pendante entre Etats. Aucune des deux ne se pose s’il n'y a pas de
différend ou de question pendante.

2. Dans laffaire du Statut de la Carélie orientale (C.P.J.I. série B n° 5,
p. 29), la Cour permanente de Justice internationale s’est déclarée in-
compétente, l’affaire ayant pour objet un différend entre Etats, ce qui
est le propre d’une procédure contentieuse. :

La décision de la Cour s’explique par les circonstances bien connues de
Pespéce.

La Cour s’est trouvée devant une difficulté insurmontable. Pour donner
son opinion, elle avait besoin de connaître la vérité des faits contestés,
ce qui n’était pas possible en l’absence de l’une des parties.

Une autre difficulté, de caractère général, résidait dans les règles de
procédure en vigueur à l’époque. A la date de l’avis (23 juillet 1923), le
Règlement de la Cour n’offrait pas aux Etats de garanties: suffisantes
quand un avis était requis sur un différend né entre deux ou plusieurs
Etats. Ce n’est que par la revision de l’article 71 du Règlement en 1927 et
l’adjonction d’un deuxième alinéa à cette disposition que la désignation

159
172 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

de juges ad hoc a été admise lorsque l’avis était demandé sur une question
relative à un différend né entre deux ou plusieurs Etats. C'est seulement
en 1929, lors de la revision du Statut, qu’un nouveau pas a été franchi
avec l'adoption de l’article 68, encore en vigueur aujourd’hui, permettant
à la Cour de s’inspirer des dispositions du Statut qui s'appliquent en
matière contentieuse.

Avec ces règles s’est ouverte la voie des avis donnés en matière quasi
contentieuse. En effet, après l’avis sur le Statut de la Carélie orientale,
plusieurs autres ont été rendus par la Cour permanente sur des questions
juridiques pendantes entre Etats!.

L’abandon du précédent constitué par l’avis sur le Statut de la Carélie
orientale s’est trouvé confirmé avec la nouvelle Cour, et cela pour une
double raison.

D'une part, la situation constitutionnelle ou organique de la Cour a
changé. La Cour permanente ne faisait pas techniquement partie de la
Société des Nations. La Cour internationale de Justice est à la fois une
création de la Charte et un organe des Nations Unies (art. 92 de la Charte;
art. 1°" du Statut) ?. La Cour a le devoir de coopérer avec l’Assemblée et le
Conseil de sécurité, comme organes de la même organisation.

« Il en résulte qu'aucun Etat, Membre ou non membre des Nations
Unies, n’a qualité pour empêcher que soit donné suite à une demande
d’avis dont les Nations Unies, pour s’éclairer dans leur action propre,
auraient reconnu l’opportunité. » (C.I.J. Recueil 1950, p. 71.)

Comme dans l'affaire de I’ Jnterprétation des traités de paix, la Cour peut
dire: « Dans le cas actuel, la Cour se trouve en présence d’une demande
d’avis qui ne tend pas à autre chose qu’à éclairer » un organe des Nations
Unies (ibid., p. 72). C’est donc aussi parce que, la réponse n'ayant qu’un
caractère consultatif, sa force est bien différente de celle d’un arrêt qui
met fin à un procès contentieux que le précédent de 1923 a été écarté
(C.J. Recueil 1950, p. 71).

D’autre part et surtout, on peut considérer comme périmée la doctrine
énoncée dans l’avis sur le Statut de la Carélie orientale en raison du libellé
des articles 82 et 83 du Réglement de la Cour. La Cour doit rechercher si
la demande d’avis a trait ou non à une question juridique actuellement
pendante entre deux ou plusieurs Etats (art. 82); elle doit le faire, non
pour déclarer son incompétence, mais pour tenir compte de cet élément

1 Voir Hudson, The Permanent Court of International Justice, 1920-1942, p. 496.

2 Sur ces questions, voir |’excellent exposé du représentant du Royaume-Uni,
2 mars 1950, C.L.J. Mémoires, Interprétation des traités de paix, p. 305-306. Voir
aussi l’exposé du représentant des Etats-Unis, ibid., p. 276; il signale le nouveau
membre de phrase introduit dans le texte du Statut de la Cour internationale de
Justice («ainsi qu’à tous les cas spécialement prévus dans la Charte »).

160
173 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

dans la procédure à suivre et dans l’application des règles sur les juges
ad hoc (art. 83). On ne peut donc indiquer plus clairement que la Cour a
compétence en ce qui concerne une demande d’avis ayant trait une à
question actuellement pendante entre Etats (You could hardly have it put
more strongly than that, exposé du représentant du Royaume-Uni men-
tionné ci-dessus, loc. cit., p. 308).

On comprend bien les soucis des défenseurs acharnés de l’intangibilité
de la souveraineté des Etats, en face de l’abandon de la doctrine énoncée
dans l'avis sur le Statut de la Carélie orientale. Mais comme le juge
Azevedo le reconnaît dans une opinion individuelle, le Règlement en
vigueur impose cette solution et c’est pourquoi il demande l’abrogation
des articles 82 et 83 du Règlement (C.1.J. Recueil 1950, p. 86 et 87).

3. La Cour peut (may) donner un avis (art. 65 du Statut); donc elle
peut ne pas le donner. Mais, comme organe des Nations Unies (art. 92 de
la Charte), elle doit collaborer avec les autres organes des Nations
Unies. Dans quelle hypothèse la Cour n’a-t-elle pas compétence pour don-
ner un avis? Il semble que ce soit dans le cas d’une question ne méritant pas
la qualification de «question juridique ».

Le Conseil de sécurité requiert un avis, parce qu'il «serait utile au
Conseil de sécurité pour continuer à examiner la question de Namibie et
pour la réalisation des objectifs recherchés par le Conseil » (résolution 284
(1970)). La Cour, comme organe judiciaire des Nations Unies, ne doit
donc pas refuser cette collaboration.

4. La situation de la Cour, en tant qu’organe judiciaire principal des
Nations Unies, a pu entraîner des confusions et amener à croire que
toutes ses fonctions sont d’ordre purement juridictionnel ou contentieux.
Mais, dans la procédure consultative, même relative à des questions
pendantes entre Etats, il n’y a pas de parties — il y a des Etats ou organisa-
tions qui informent la Cour, par des communications écrites et orales (art.
66 du Statut). De plus, les avis n’ont pas force obligatoire pour les organes
ou organisations qui les demandent, ni pour les Etats et organisations
qui informent la Cour.

Un organe peut avoir des fonctions de nature différente, consultative et
contentieuse; c’est le cas par exemple d’un conseil d'Etat, d’une cour
arbitrale ou d’un tribunal.

La Cour garde en tout cas la haute dignité qu’elle tient de sa consti-
tution et de son indépendance, et son autorité ne peut jamais être compa-
rée à celle d’un consultant ou conseiller juridique; elle doit rester fidèle
à son caractère judiciaire.

L'autorité des avis n’est pas moindre que celle des arrêts. Il y a certes
une différence, qui tient à la vis re judicata des arrêts, mais elle est limitée
aux parties au litige (vis relativa, art. 59 du Statut).

Au contraire, les motifs des arrêts (art. 56 du Statut), comme ceux des
avis, sont considérés dicta prudentium, et leur force comme source du

161
174 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

droit (art. 38 du Statut) dérive zon d’un pouvoir hiérarchique (tantum
valet auctoritas quantum valet ratio), mais de la valeur des raisonnements
(non ratione imperii, sed rationis imperio).

La différence essentielle entre arrêts et avis réside dans la force obliga-
toire des premiers (art. 94 de la Charte) et c’est à cause d’elle qu’on a
établi le caractère volontaire de la juridiction de la Cour (art. 36 du
Statut) et limité l’effet des arrêts aux parties et aux cas particuliers décidés
(art. 59 du Statut). Mais, comme les motifs d’un arrêt, le raisonnement et
le dispositif d’un avis ont ou peuvent avoir une autorité générale, même
envers des Etats qui n’ont pas participé à l’affaire, de sorte que les uns et
les autres peuvent contribuer à la création de nouvelles règles du droit
international (art. 38 1 d) du Statut).

Pour ces raisons le caractère volontaire de la juridiction ne joue pas en
ce qui concerne les avis consultatifs.

5. S'agissant d’une demande d’avis, y a-t-il un différend ou une
question juridique pendante entre Etats?

Il importe de répondre à cette interrogation, pour pouvoir répondre à
d’autres questions.

a) Siln’y a pas de question pendante, tout doute sur la compétence de
la Cour, sur la base de l’affaire du Statut de la Carélie orientale est
dissipé.

b) L'existence ou inexistence d'une question pendante entre Etats doit
être considérée avant tout, pour que, dans l’affirmative, on déter-
mine les règles de la procédure contentieuse applicables et spéciale-
ment celles qui pourvoient à l’application de l’article 31 du Statut.

Il y a en effet une relation très étroite entre la tâche de la Cour qui
consiste à déterminer la nature de la question posée dans la demande
d’avis et la tâche qui consiste à se prononcer sur une demande de nomi-
nation de juge ad hoc.

On ne peut certainement pas prendre une décision sur l'application de
Particle 31 avant de préciser s’il y a ou non une question juridique
pendante entre Etats. C’est ce qu’exigent la lettre de l’article 82 du
Règlement et le bon sens. La situation des juges soumis à une condition
résolutoire serait surprenante.

6. Pour qu’il y ait un différend ou une question juridique entre Etats,
de telle sorte que la Cour déclare son incompétence (art. 65 du Statut,
doctrine énoncée dans l’affaire du Statut de la Carélie orientale) ou bien
applique par analogie les dispositions concernant la procédure conten-
tieuse (art. 82 et 83 du Règlement; art. 68 du Statut), il faut que la
question ou le différend puisse par nature relever du contentieux, qu’il
soit apte à tomber sous la juridiction de la Cour, qu’on puisse fui appli-
quer le chapitre IF du Statut et qu’il puisse être tranché par un arrêt.

162
175 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

b) Procédure à suivre

La Cour recherche avant tout si la demande d’avis a trait ou non à
une question juridique actuellement pendante entre deux ou plusieurs
Etats (art. 82 du Règlement) pour déterminer la procédure à suivre (art.
83 du Règlement; art. 68 du Statut).

Pour qu’il existe une question juridique pendante entre Etats comme
pour qu’un différend soit pendant, il faut une identité entre l’objet de la
question et l’objet de la demande d’avis; il faut des Etats qui aient la
qualité de parties, et il faut que la question soit actuellement pendante.

1. L'Afrique du Sud a défini de plusieurs manières l’objet de la
question pendante. Il s’agit, a-t-on dit, de ce sur quoi les arrêts de 1962 et
1966 ont porté (question de l’apartheid et existence de normes et stan-
dards le condamnant). On a dit aussi que, pour répondre à la demande
d'avis, la Cour doit se prononcer sur la validité et sur l'interprétation des
résolutions, à propos desquelles l’Afrique du Sud et d’autres Etats ont
des opinions divergentes. Enfin, on a signalé l’existence d’un différend
sur l’adhésion de l’Afrique du Sud à la convention internationale des
télécommunications adoptée à Montreux en 1965.

Il faut faire un effort d’imagination pour voir quelque ressemblance
entre ces questions et celle qui est l’objet de la demande d’avis et qui
a trait seulement aux conséquences juridiques pour les Etats de la résolu-
tion 276 (1970) du Conseil de sécurité.

2. Les observations de l’Afrique du Sud trouvent un autre obstacle
juridique dans l’indétermination des autres Etats et le fait qu’ils n’ont pas
qualité de parties.

Entre l'Afrique du Sud et qui une question est-ellé pendante? Selon les
occasion’, ce sera le Libéria et l'Ethiopie, l'Organisation de l'unité
africaine, les Etats qui ont voté en faveur des résolutions, les Nations
Unies.

Comment expliquer l’existence d’une question de nature quasi conten-
tieuse, à laquelle l’article 83 du Règlement puisse s’appliquer? Comment
expliquer que ces Etats ou organisations aient la qualité de parties oppo-
sées à l'Afrique du Sud? Dans ses observations, l'Afrique du Sud a tâché
de le faire en invoquant la doctrine de l’arrêt de 1962 sur les affaires du
Sud-Ouest africain (discussions et négociations aux Nations Unies), mais
on doit noter que la qualité de Ethiopie et du Libéria est fondée sur la
règle spéciale de Particle 7 du mandat, et que cette clause juridictionnelle
jouait en faveur des Membres de la Société des Nations. On doit surtout
tenir compte de la doctrine de l’arrêt de 1966 relatif aux affaires du
Sud-Ouest africain. Pour être partie à un différend, chaque Etat doit avoir
un droit ou intérêt juridique quant à l’objet de la demande, «ce qui diffère
d’un intérêt politique» (C.LJ. Recueil 1966, p. 22). Dans FPopinion
individuelle de M. Morelli, il est précisé: « Par qualité on n'entend pas
autre chose ... que l'appartenance à un sujet plutôt qu’à un autre sujet
du droit substantiel invoqué dans le procès » (ibid., p. 65).

163
176 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

Comme on voit, il n’y a pas d’autre Etat ayant la situation juridique de
partie, avec lequel Afrique du Sud ait une question juridique pendante
au sens de l’article 82 du Règlement.

D'autre part, on ne peut pas concevoir qu’il puisse exister une question
ou un différend entre les Etats qui ont voté une résolution et un Etat qui
nie sa validité. En droit public et privé, une résolution adoptée par la
majorité des membres d’une organisation est considérée comme une
résolution de cette organisation, et si un membre désire contester sa
validité, il doit s'adresser à l’organisation, et ne peut pas, à cet effet,
s'adresser aux autres membres. Dans cette affaire, s’il y a une question
pendante, ce sera entre l’Afrique du Sud et les Nations Unies — autrement
dit, il n’existera pas de question entre Etats.

Une divergence d’opinions entre Etats aux Nations Unies, une division
d'opinions ou une opposition entre majorité et minorité, ne constituent
donc pas un différend ou une question juridique pendante entre Etats, au
sens des articles 82 et 83 du Règlement. Les organes des Nations Unies
demandent des avis quand il y a diversité d’opinions et la fonction princi-
pale des avis est d’éclairer les questions discutées, de dissiper des doutes
soulevés par opposition d’une minorité !.

Une divergence entre un Etat et l'Organisation des Nations Unies n’est
pas un différend ou une question juridique entre Etats, seule considérée par
les textes juridiques applicables (art. 34 du Statut; art. 82 et 83 du Régle-
ment).

3. La qualification de « pendante » appliquée 4 une question exige que
la question déjà existante soit la même que la question objet de la demande
d’avis — identité nécessaire qui ferait que, si la question avait été tranchée
par un arrêt, on pourrait opposer à une nouvelle demande l’exceptio res
judicata.

Les questions entre l'Ethiopie et le Libéria d’une part et l’Afrique du
Sud de l’autre sont-elles identiques à celle que pose la demande d’avis?
Pour qu'une telle identité existe, il faudrait identité de la chose demandée,
même cause, même parties agissant en la même qualité (art. 1351 du
code civil français), c’est-à-dire, selon la formule classique: eadem persona,
eadem res, eadem causa petendi.

Dans les affaires contentieuses relatives au Sud-Ouest africain, les
Parties opposées à l’Afrique du Sud étaient deux Etats, anciens membres
de la Société des Nations, agissant en application de l’article 7 du mandat,
en raison de l'infraction aux obligations de ce mandat que constitue
l'introduction de l'apartheid dans le Sud-Ouest africain.

La requête pour avis provient du Conseil de sécurité, comme organe de

1 Ilen a été ainsi dans l’affaire Certaines dépenses des Nations Unies (C.IJ.
Recueil 1962) ; la Cour a donné son avis sur une question âprement discutée au sein
de l'Organisation,

164
177 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

la communauté internationale; il demande a la Cour quelles sont les
conséquences juridiques pour les Etats de la conduite de PAfrique du
Sud (son maintien en Namibie), contrairement a une de ses résolutions,
la résolution 276 (1970).

Cette absence d’identité se retrouve aussi en ce qui concerne les
questions préalables que l’Afrique du Sud a soulevées quant à la demande
d’avis.

4. Sil n’y a pas identité entre la question objet des arrêts de 1962 et
1966 et celle sur laquelle porte l’actuelle demande d’avis, on ne peut pas se
dissimuler que celle-ci a la même nature que la question à laquelle la
Cour a répondu dans l’avis de 1950, et coincide en partie avec son objet.

Invitée 4 donner son opinion sur le régime juridique du Sud-Ouest
africain, sur son status, la Cour a dû se prononcer sur le titre juridique de
PAfrique du Sud et sur le titre juridique des Nations Unies à l'égard de ce
territoire, et aussi sur les conséquences juridiques pour les Etats de
l’existence de ces titres, parce que le status, comme les jura in re — avec
lesquels on le confond —, a une efficacité inter omnes ou erga omnes.

Demander un avis sur les conséquences pour les Etats de la présence de
PAfrique du Sud en Namibie (Sud-Ouest africain), c'est une autre
manière de demander quel est, en ce moment et dans la présente situation
(hic et nunc), après la résolution 276 (1970), le status juridique du Sud-
Ouest africain. C’est du status juridique de ce territoire que découlent des
conséquences juridiques pour les Etats et seulement de lui.

Cette coincidence quant à la nature de l’objet fait que la compétence
de la Cour aujourd’hui a le méme fondement que dans la procédure de
1950.

C. Les questions de fait

La demande de l’Afrique du Sud tendant à ce que la Cour examine les
questions de fait exige que l’on réfiéchisse sur la compétence de la Cour
à cet égard et sur la pertinence de l'invitation qui lui est adressée.

a) Compétence de la Cour pour connaître des questions de fait

i) Vu les termes de la requête pour avis, la demande de l’Afrique du Sud
est-elle ou non ultra vires? La requête part d’un fait — la résolution
276 (1970) du Conseil de sécurité — et invite la Cour à donner un
avis sur les conséquences juridiques pour les Etats de la présence
continue de l’Afrique du Sud en Namibie, nonobstant ladite résolu-
tion. La demande de l'Afrique du Sud a pour but que la Cour admette
des moyens de preuve sur un autre fait, ou une autre question, celle de
savoir si Afrique du Sud a failli ou non à son obligation de promou-
voir le bien-être moral et matériel du Sud-Ouest africain.

165
178 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

ii)

b)

i)

Admettre la demande de l’Afrique du Sud serait donc, semble-t-il,
changer l’objet même de la requête pour avis; ce serait prier la Cour
de donner son avis sur un sujet tout à fait différent de celui qu’a sollicité
le Conseil de sécurité; en d’autres termes, ce serait admettre quelque
chose comme une demande reconventionnelle d’avis ou avis recon-
ventionnel.

On peut se demander si la Cour est fondée à admettre cela, alors
que cette invitation émane non pas d’un organe ou d’une institution
autorisée par la Charte, mais de l’un des Etats admis à fournir des
renseignements. La Cour agirait-elle dans ce cas conformément à la
lettre et l'esprit des articles 96 de la Charte et 65 du Statut? La Cour
pourrait-elle méconnaitre ces dispositions en faisant jouer l’article 68
du Statut? Cela me semble, soit dit avec respect, bien difficile.

Compte tenu des observations de Afrique du Sud, la Cour est-elle
compétente pour procéder à l’examen des questions de fait?

On sait, et l'Afrique du Sud le rappelle, que selon la Cour perma-
nente «dans des circonstances ordinaires, il serait... utile que les
faits sur lesquels l’avis de la Cour est demandé fussent constants »
(Statut de la Carélie orientale, C.P.J.I. série B n° 5, p. 28). Au surplus,
les avis ont pour objet des questions juridiques (art. 96 de la Charte;
art. 65 du Statut) et non des questions portant sur des faits d’impor-
tance primaire, comme ceux que l’Afrique du Sud voudrait justement
qu'on établisse.

Pertinence de l’invitation faite à la Cour de connaître des questions de
fait

Largument de l’Afrique du Sud sur la nécessité d’examiner les ques-
tions de fait, et donc, toujours selon elle, l’obligation pour la Cour
de déclarer sa propre incompétence, si elle estime indispensable un
examen des faits, est le suivant: la résolution 276 (1970) du Conseil de
sécurité et la résolution 2145 (XXT) de l’Assemblée générale ont comme
fondement le fait que ’ Afrique du Sud n’a pas assuré le bien-être moral
et matériel des autochtones du Sud-Ouest africain. L’Afrique du Sud
conteste ce fait et offre de prouver sa fausseté, la conséquence étant
que, si la preuve qu’elle a assuré ce bien-être est faite, les deux ré-
solutions sont dépourvues de fondement et pour cette raison inva-
lides et nulles.

Ce raisonnement serait valide si le seul et unique fondement des
résolutions était la conduite de l'Afrique du Sud en ce qui concerne
le bien-être des indigènes. Mais il n’en est pas ainsi. Il y a d’autres
fondements possibles, aussi importants ou plus importants que la
question du bien-être, à la déclaration prononçant la cessation du
mandat.

166
179 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

La résolution 2145 (XXI) de l’Assemblée souligne que l'Afrique du
Sud a refusé de continuer à remplir ses obligations en vertu du mandat,
et de reconnaître que l'Organisation des Nations Unies a des pouvoirs
de contrôle sur le Sud-Ouest africain, et fait état aussi de ce que l’Afrique
du Sud a poursuivi la politique d’apartheid, malgré sa condamnation.
Ce sont là des faits incontestés et notoires. La résolution 276 (1970)
du Conseil de sécurité réaffirme la résolution 2145 (XXT) de l’Assem-
blée, et a la même base dans les faits.

C’est une doctrine générale et ferme que, pour déclarer la nullité
d’un acte ou d’une concession, comme pour déclarer sa terminaison,
une seule cause est suffisante et nécessaire (ex una causa, nullitas);

‘on n’a pas besoin de plusieurs des preuves ou de toutes les preuves
mentionnées.

Donc, si la Cour décide de considérer les observations de I Afrique
du Sud sur l’invalidité des résolutions, elle le fera en tenant compte
de l'existence des faits incontestés, qui sont le fondement possible de
ces résolutions.

ii) Les considérations déjà présentées sur l’inexistence d’une question
pendante entre Etats et sur l’objet de la demande d’avis, imposent
aussi lexclusion des questions de fait: c’est en effet l’existence d’une
question pendante qui pourrait donner lieu à ouverture d’une procé-
dure quasi contentieuse avec production de preuves. Et même dans
le cadre d’une telle procédure, il est difficile de voir comment on pour-
rait remédier à l’absence d’une autre partie et d’un juge instructeur,
si l’on veut que la procédure de preuve s'accompagne des garanties
nécessaires.

D. La question du plébiscite

La Cour ne doit pas entrer dans des considérations sur le but, les possi-
bilités pratiques et les résultats d’un tel plébiscite; ce sont des aspects
politiques hors de la compétence de la Cour.

Mais elle aurait pu signaler immédiatement l'impossibilité procédurale,
dans une procédure d’avis consultatif, d’intervenir dans un plébiscite
auquel l’Afrique du Sud participerait.

En outre, on peut remarquer le manque de pertinence juridique du
plébiscite et de ses résultats pour la réponse à donner à la demande d’avis.
Un vote de la population en faveur de l'administration de l’Afrique du
Sud ou de celle des Nations Unies ! n’a pas de signification pour la question
posée dans la demande d’avis, et n’en a pas non plus pour ce qui est de
décider des problèmes soulevés par l’Afrique du Sud dans ses exposés
écrits et oraux.

1 Tl ne s’agit pas d’un plébiscite concernant l’indépendance de la Namibie ou un
changement d'administration mais seulement d’un plébiscite à des fins d’informa-
tion.

167
180 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

IT. ANTECEDENTS: QUESTIONS RELATIVES À LA VALIDITÉ
DES RÉSOLUTIONS

A. Compétence de la Cour

La Cour a-t-elle le pouvoir de se prononcer sur l’invalidité ou la
nullité des résolutions de l’Assemblée générale et du Conseil de sécurité?
Il est difficile de répondre à la question par oui ou non. On doit tenir
compte du jeu de deux principes, qu’on pourrait croire contradictoires.

1. Le principe de Ja division des pouvoirs. — La Charte a établi trois
organes dotés chacun de pouvoirs souverains dans la sphère de sa com-
pétence: Assemblée générale, Conseil de sécurité et Cour internationale
de Justice. Les deux premiers ont des facultés analogues à des chambres
législatives, la troisième a des pouvoirs judiciaires.

Chacun d’entre eux a le pouvoir d’interpréter les dispositions de la
Charte, verbis et factis. Cette interprétation doit étre respectée par les
autres organes, si elle ne touche pas à leur propre compétence. Toute
autre solution irait à l'encontre de l'indépendance ou de la souveraineté
de chaque organe. Conformément à ce point de vue, la Cour n’a pas les
pouvoirs d’une cour constitutionnelle de juger de la validité des résolu-
tions de l’Assemblée et du Conseil !.

Naturellement elle pourrait le faire si l’Assemblée ou le Conseil de-
mandait d’une manière explicite ou implicite (affaire Certaines dépenses
des Nations Unies) un avis sur l’interprétation de la Charte et sur la con-
formité des résolutions avec la Charte.

Ce respect mutuel fait que ni l’Assemblée ni le Conseil ne peuvent
déclarer invalide un arrêt de la Cour, même s’il est contraire aux vœux
de la majorité desdits organes.

2. Le principe de la juridicité. — La Cour comme organe juridique ne
peut pas collaborer à une résolution manifestement nulle, contraire aux
règles de la Charte ou aux principes du droit 2.

De plus, la Cour doit agir comme un organe judiciaire, de sorte qu’on
ne peut lui assigner aucune limite en ce qui concerne le procédé logique
à suivre pour résoudre la question (opinion individuelle de M. Morelli,
C.LJ. Recueil 1962, p. 217).

1 On a dit que tout oblige «d’interpréter d’une façon très restrictive les règles
par Jesquelles les conditions de validité des actes de l’Organisation sont fixées et,
par conséquent, de considérer, dans une large mesure, la non-conformité de lacte
avec la régle de droit comme une simple irrégularité », et aussi que « chaque organe
des Nations Unies est juge de sa propre compétence ». Opinion individuelle de
M. Morelli, C.J. Recueil 1962, p. 223 et 224. +

2 «On pourrait faire l’exemple d’une résolution qui n’aurait pas obtenu la majorité
requise ou d’une résolution entachée d’excés de pouvoir évident (telle, notamment,
une résolution ayant un objet tout à fait étranger aux buts de l'Organisation). »
Opinion individuelle de M. Morelli, C.J. Recueil 1962, p. 223.

168
181 NAMIBIE (S.-0. AFRICAIN) (OP. IND. DE CASTRO)

3. Dans les tribunaux ordinaires de droit interne, le jeu de ces deux
principes aboutit à ce qu’ils s’abstiennent de juger de la validité des lois,
à la seule exception du cas où, de façon évidente et indiscutable, la pré-
tendue loi n’a pas le caractère de loi, où elle en a seulement l’apparence.
En tout autre cas, en général, ou bien les tribunaux s’abstiennent d’exa-
miner Ja question de la validité des lois, ou bien ils croient devoir in-
diquer les raisons de sa validité; il existe toujours une présomption en
faveur de la validité des lois.

La Cour peut s’inspirer de cet exemple. Doit-elle se refuser à donner
un avis sur la validité des résolutions? Elle n’est pas un super-organe dans
le cadre des Nations Unies et elle n’est pas autorisée à rendre une espèce
d’avis reconventionnel.

4. L'avis sur Certaines dépenses des Nations Unies a pu donner à croire
que la Cour aurait le pouvoir de statuer dans tous les cas et sans limite
sur la validité des résolutions de l’Assemblée et du Conseil de sécurité.
Mais on demandait alors à la Cour de donner son avis sur la question
de savoir si les dépenses autorisées par une série de résolutions de l’As-
semblée étaient des « dépenses de l’Organisation au sens du paragraphe 2
de l’article 12 dela Charte des Nations Unies » (C.J. Recueil 1962, p. 152),
donc de dire si ces dépenses avaient été valablement autorisées. On a pu
dire avec raison que dans ce cas on ne pouvait «poser à la Cour aucune
limite pour ce qui concerne le procédé logique à suivre pour ... résoudre »
la question, même lorsque celle-ci touche à la validité des résolutions.
Affirmation que l’on a nuancée en ajoutant:

« Mais une telle liberté [celle de la Cour] ne peut être entendue que
comme liberté subordonnée, non seulement aux règles du droit et de
la logique par lesquelles la Cour est liée, mais aussi au but que la
Cour dôit poursuivre et qui consiste dans la solution à donner à la
question qui lui est soumise. » (Opinion individuelle de M. Morelli,
CIF. Recueil 1962, p. 217-218.)

La Cour, dans le même avis, a dit que «chaque organe [des Nations
Unies] doit donc, tout au moins en premier lieu, déterminer sa propre
compétence » (ibid., p. 168).

Dans sa résolution 284 du 29 juillet 1970, le Conseil de sécurité ne met
pas en cause, implicitement ou explicitement, la validité de la résolution
276 (1970) et aucune règle de la logique n’oblige à traiter de cette validité
pour répondre à la question posée à la Cour.

C’est en raison d’autres considérations que la Cour examine la validité
de la résolution 276 (1970) du Conseil et celle de la résolution 2145 (XXI)
de l’Assemblée. La Cour a le devoir de coopérer au bon fonctionnement
des autres organes des Nations Unies. L’avis a été sollicité car il serait
utile au Conseil «pour continuer à examiner la question de Namibie et
pour la réalisation des objectifs recherchés par le Conseil». Pour cet

169
182 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

examen et pour que ces objectifs soient atteints, il conviendra de dissiper
les doutes accumulés depuis de longues années sur une série de questions
Juridiques, préalables à celle qui est l’objet de l’avis. Ces doutes se sont
manifestés au cours des débats du Conseil et de l’Assemblée, et leur im-
portance ressort de l’attention qui a été portée à la question de la validité
des résolutions, non seulement par les représentants de l'Afrique du Sud
mais aussi par le représentant du Secrétaire général, les représentants des
Etats qui ont fourni des renseignements, sous forme d’exposés écrits et
oraux, et par le représentant de l'Organisation de l’unité africaine.

En tout cas, les considérations sur la validité des résolutions ont leur
place dans les motifs de l’avis et non dans son dispositif. (Opinion in-
dividuelle de M. Morelli, C.1.J. Recueil 1962, p. 216-217; opinion dissi-
dente de M. Bustamante, ibid., p. 288. C’est aussi la solution de la Cour
dans l’avis sur Certaines dépenses des Nations Unies, ibid., p. 155-181.)

B. Méthode d'interprétation

Dans ses écritures et dans son exposé oral, l'Afrique du Sud a développé
amplement sa théorie de l'interprétation des textes juridiques et elle l’a
fait à juste titre, parce que la méthode par elle choisie est le fondement
des solutions proposées. Elle défend l'interprétation littérale des textes,
l'interprétation restrictive des pouvoirs accordés aux organisations
internationales et elle condamne avec force les méthodes téléologiques.

Sans présenter ici une étude théorique de l'interprétation, il n’en
semble pas moins utile de formuler quelques observations à son sujet, ce
qui permettra d'éviter des répétitions.

1. Il semble que l’on doit distinguer avant tout entre les divers types
de textes juridiques. Pour notre objet, il sera utile de tenir compte des
caractéristiques que présentent: a) les traités dans lesquels le marchan-
dage domine, chacune des parties cherchant son propre profit, obtenir le
plus et donner le moins; b) les accords par lesquels une organisation
concède certains pouvoirs ou privilèges à un Etat, et que celui-ci accepte;
c) les traités par lesquels on constitue une organisation internationale et
les résolutions de cette organisation.

2. La règle prudente qui consiste à considérer prima facie la lettre des
conventions et traités s’est pervertie dans un littéralisme qui condamne
tout élément étranger au texte (quod non est in Codice non est in mundo).

Grotius avait déjà signalé la vanité de cette tendance, comme celle du
soi-disant principe de la contemporanéité. Il montre qu’à côté de ce qui
est dit, il y a la force de développement (potentia moraliter considerata) de
la convention (De jure belli ac pacis, Il, 16, 25).

170
183 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

Sil est vrai qu’on doit tenir compte des intentions communes des
parties, il est vrai aussi que, dans tous les droits, on a dû envisager les
lacunae. Il existe des règles pour compléter les déclarations de volonté des
parties, et la jurisprudence des tribunaux prend en considération à cet
effet ce que les parties peuvent avoir voulu rationnellement; c’est ainsi
que l’on s’est efforcé de combler les lacunes des textes.

A cette fin, on tient compte de l’objet et du but de la convention. La
règle in claris non fit interpretatio a été bien commentée par Anzilotti, qui
fait remarquer qu'il n’est pas possible de dire si un article est clair tant
qu’on ignore son objet; on ne connaît la volonté des parties que quand
on sait le but proposé (C.P.J.I. série A/B n° 50, opinion dissidente,
p. 383; idée acceptée par le American Law Institute, Restatement 1965,
par. 147, p. 455). Bien avant, Vattel avait signalé l'importance de la
raison de l’acte: « Dès que l’on connaît certainement la raison qui seule a
déterminé la volonté de celui qui parle, il faut interpréter ses paroles et les
appliquer d’une manière convenable à cette raison unique» (livre 2,
chap. 17, par. 287). En conclusion, on a pu dire que c’est grâce au but
indiqué par les déciarations de volonté que toute la convention prend une
unité de sens objectif (objektive Sinneinheit) (Dahm, Vélkerrecht, Ul,
p. 50).

Il est intéressant en ce qui concerne la question étudiée de relever que,
pour arriver à ce résultat, on tient compte, dans toutes les législations
internes, de la nature des contrats et accords. « Les conventions obligent
non seulement à ce qui y est exprimé, mais encore à toutes les suites que
l'équité, l’usage ou la loi donnent 4 l’obligation d’après sa nature»
(art. 1135 du code civil français; pour le droit de la common law, voir
Windfield on Contracts, p. 38). On doit signaler aussi que les termini
technici, comme mandate ou trust, doivent étre interprétés conformément
a leur signification technique (Lauterpacht, The Development of Inter-
national Law by the International Court, p. 60). On doit conclure qu’une
clause méme raisonnablement claire ne peut pas étre interprétée a la
lettre, si de cette maniére on arrive 4 un résultat contraire au propos du
traité (C.P.J.I. série A/B n° 64, p. 19; contra, opinion dissidente de trois
juges, p. 26). En l’occurrence, si la Cour avait procédé conformément à
l'opinion minoritaire, elle aurait consacré la fraude à la loi préparée par
le Gouvernement albanais. Contra legem facit, qui id facit quod lex
prohibet, in fraudem vero, qui salvis verbis legis sententiam eius circumvenit
(Digeste 1, 3, 29). Tous les traités doivent être interprétés de telle manière
que la fraude soit éliminée et que leur exécution soit compatible avec la
bonne foi (Oppenheim, éd. Lauterpacht, vol. I, par. 544, point 13).

Enfin, on peut noter qu’un auteur moderne et dont les observations
de l’Afrique du Sud font grand cas affirme et souligne la nécessité d’utili-
ser la méthode téléologique (Dahm, Vô/kerrecht, III, p. 43 et suiv.).

171
184 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

3. Les traités multilatéraux, les conventions qui ont créé une organisa-
tion et surtout la Charte sont soumis a des règles propres d'interprétation.

La Charte ne semble pas se situer dans le cadre de la convention sur
le droit des traités. Pour l’interpréter, on ne doit pas appliquer par analo-
gie les règles de droit interne sur les contrats, mais plutôt les règles sur
l'interprétation des lois et statutes (Restament, loc. cit., par. 146, p. 1965;
Dahm, loc. cit., ITI, p. 55).

On ne doit pas oublier que l’Assemblée générale et le Conseil de sécu-
rité ont la responsabilité de promouvoir les buts énoncés dans la Charte.
Ils ne peuvent pas rester liés par les intentions possibles des rédacteurs,
non seulement parce qu’il est difficile de connaître ces intentions (si l’on
connaît les intentions de ceux qui parlent, on ignore les intentions de ceux
qui se taisent et votent), mais aussi parce que l'interprétation subit une
évolution nécessaire qui, comme dans le droit interne, doit s’adapter aux
circonstances du moment et aux exigences prévisibles de l’avenir. Le
texte se sépare de ses auteurs et vit de sa propre vie (opinions dissidentes
d’Alvarez dans C.J. Recueil 1950, p. 18, et CLS. Recueil 1951, p. 53;
Dahm, loc. cit., TE p. 55).

Aux Nations Unies «chaque organe doit donc, tout au moins en pre-
mier lieu, déterminer sa propre compétence » (C.1.J. Recueil 1962, p. 168).
Quand un organe prend une résolution, «il existe au moins une forte
présomption prima facie de validité et de régularité » (opinion individuelle
de sir Gerald Fitzmaurice, ibid., p. 204). On a été jusqu’a penser que les
résolutions de l’Assemblée et du Conseil, la pratique de l’un et de l’autre,
facta concludentia, pouvaient être considérées comme une interprétation
authentique (comp. Dahm, loc. cit., p. 50), ayant en tout cas un caractère
obligatoire pour ce qui est des questions qui touchent le «maintien de la
paix, le règlement des conflits et même la plupart des activités de ?Organi-
sation » (opinion individuelle de sir Gerald Fitzmaurice, C.J. Recueil
1962, p. 213).

Sur l'Organisation des Nations Unies, la Cour a dit:

«On doit admettre que ses Membres, en lui assignant certaines
fonctions, avec les devoirs et les responsabilités qui les accom-
pagnent, l'ont revétue de la compétence nécessaire pour lui permettre
de s’acquitter effectivement de ces fonctions» (C.Z.J. Recueil 1949,
p. 179);

«les droits et devoirs d’une entité telle que l'Organisation doivent
dépendre des buts et des fonctions de celle-ci, énoncés ou impliqués
par son acte constitutif et développés dans la pratique» (C.L.J.
Recueil 1949, p. 180).

Sur l'interprétation de la Charte, on a dit ceci:
« On peut affirmer en toute confiance que les dispositions particu-
172
185 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

lières de la Charte doivent recevoir une Jarge et libérale interprétation,
à moins que le contexte d’une disposition particulière n’exige le
contraire, ou qu'il ne se trouve ailleurs dans la Charte quelque chose
qui impose une interprétation plus étroite et plus limitée » (opinion
individuelle de sir Percy Spender, C./.J. Recueil 1962, p. 185).

En effet, la Cour enseigne que, pour l'interprétation de la Charte, on doit
tenir compte de ses buts fondamentaux, et admettre qu'elle a les pouvoirs
nécessaires pour les accomplir, « par une conséquence nécessaire » (C.1.J.
Recueil 1949, p. 182; opinion individuelle de sir Gerald Fitzmaurice,
C.I.J. Recueil 1962, p. 208-215); «lorsque l'Organisation prend des
mesures … appropriées à l’accomplissement des buts déclarés des
Nations Unies, il est à présumer que cette action ne dépasse pas les
pouvoirs de l'Organisation » (ibid., p. 168). On peut donc tenir pour un
critère autorisé la conclusion suivante: « Le sens du texte en question
sera élucidé par les buts énoncés en vue desquels les termes de la Charte
ont été rédigés » (opinion individuelle de sir Percy Spender, ibid., p. 187).

III. LA VALIDITÉ DES RESOLUTIONS

À. Observation générale

Etant donné la nature de la Charte et les pouvoirs des principaux
organes de l'ONU, on doit considérer que la présomption en faveur de
la validité des résolutions de ces organes est fondée sur leur faculté
d'interpréter la Charte, et de la faire ex factis, c’est-à-dire par le fait même
qu'ils ont adopté une résolution.

Pour contester la validité d’une résolution, on ne peut se borner à
soutenir qu'il est possible de trouver une meilleure interprétation; on ne
pourra la critiquer que si l’on montre l’impossibilité absolue de trouver
une raison quelconque, même discutable, sur laquelle fonder l’inter-
prétation favorable à la validité.

B. L’abstention des membres permanents

On a dit:

«Il est déjà bien connu qu’un amendement coutumier de la Charte
est intervenu dans la pratique du Conseil de sécurité, en ce sens que
l’abstention d’un Membre permanent présent à la séance n’est pas
assimilée à l'exercice du droit de veto» (opinion dissidente de
M. Bustamante, C.J.J. Recueil 1962, p. 291; voir aussi ibid., p. 172,
175, 176; avec certaines réserves, opinion individuelle de sir Gerald
Fitzmaurice, ibid., p. 210).

173
186 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

En vérité cette appréciation de l’abstention n’est pas seulement basée
sur une pratique incontestée !, elle résulte aussi forcément de la nature du
silence et du but du droit de veto”.

Le silence doit être interprété; selon la situation et les circonstances, il
peut signifier une négation, mais aussi une acceptation. D’après l’inter-
prétation coutumière, dans un scrutin au Conseil, l’abstention d’un
membre peut signifier que ce membre a un doute sur le bien-fondé de la
résolution, mais qu’il ne veut pas empêcher son adoption. Il s’agit non pas
d’un simple silence mais d'une abstention dont on sait qu’elle sera
considérée comme une intention de ne pas empêcher l’adoption de la
résolution.

En outre, la condition du « vote affirmatif » exigée par l’article 27 de la
Charte peut s'appliquer aussi bien au contenu de la résolution qu’à
l'adoption de la résolution. Au dernier moment, sauf réserve expresse
d’un membre, un vote affirmatif intervient sur la validité de la résolution.
Les membres permanents ne sont pas obligés de voter d'une manière
déterminée et ils peuvent se prononcer en s’abstenant.

On ne peut pas oublier non plus que le droit de veto est un privilège,
qu’on peut donc y renoncer et le modifier in meius; et, en tout cas, qu’on
ne doit pas l’interpréter extensivement (privilegia restringenda sunt).

L’amendement apporté à la Charte en 1965 confirme cette interpréta-
tion. La pratique du Conseil sur les abstentions étant connue des rédac-
teurs, si l’on n’a pas changé le texte sur cette question, c’est semble-t-il
parce qu’on n’a pas voulu changer la pratique antérieure.

C. Les résolutions du Conseil de sécurité

a) L'article 24 de la Charte

L'interprétation restrictive proposée par l'Afrique du Sud ne peut pas
être acceptée.

Le Conseil a «la responsabilité principale du maintien de la paix». On
ne peut pas nier, semble-t-il, que l’occupation illégale d’un territoire

1 Stavropoulos, « The Practice of Voluntary Abstentions by Permanent Members
of the Security Council under Article 27, Paragraph 3, of the Charter of the United
Nations » (The American Journal of International Law, vol. 61, n° 3, juillet 1967,
p. 737-752).

2 Déjà à la Société des Nations, l’article 19, paragraphe 5, du Règlement intérieur
de l’Assemblée disposait que les représentants s’abstenant de voter devaient être
considérés comme non présents. Rolin l’explique en disant qu’on ne désire pas que
l'indifférence ou les doutes de certains Membres sur une question à propos de
laquelle l'unanimité des autres Membres est certaine puisse empêcher le vote; si
l’un des Membres ne se considère pas fondé à user de son droit d'opposition quand
l'unanimité est requise, il peut s’abstenir sans invalider le vote. Interprétation selon
laquelle, d’après Riches, on considère que ceux qui s’abstiennent ont donné leur
approbation tacite à l’action de l'Assemblée. The Unanimity Rule and the League of
Nations, Baltimore, 1933, p. 43.

174
187 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

envers lequel les Nations Unies ont accepté « une mission sacrée » soit un
acte contraire au maintien de la paix.

La Cour a dit qu’on doit reconnaître que la Charte, en confiant à un
organe certaines fonctions, avec les responsabilités et les devoirs corréla-
tifs, a donné à l’organe la compétence nécessaire pour s’en acquitter
dûment (C.I.J. Recueil 1949, p. 179 et 182; C.I.J. Recueil 1954, p. 57).

Le paragraphe 2 de l'article 24 n’impose pas une interprétation restric-
tive). La référence aux « pouvoirs spécifiques accordés au Conseil » par les
chapitres VI, VIL VIII et XII ne veut pas dire qu’il possède uniquement
ces pouvoirs. Non seulement il peut avoir ceux que prévoient d’autres
règles de la Charte, mais encore il doit avoir ceux qui lui sont nécessaires
pour accomplir ses devoirs. Les mots «pouvoirs spécifiques accordés »
signifient simplement que, dans les chapitres en question, ces pouvoirs
sont réglés d’une manière particulière pour l’accomplissement des devoirs
et responsabilités dont il s’agit.

Pour examiner Ja compétence du Conseil de sécurité à Végard des
mandats, la mention du chapitre XII faite à l’article 24 de la Charte
présente une grande importance.

L'article 80, comme on aura l’occasion de le montrer, a pour but
principal d’éviter que les droits des peuples sous mandat soient modifiés
directément ou indirectement de quelque manière que ce soit. Lorsque la
Société des Nations s’est éteinte, les Nations Unies ont assumé la respon-
sabilité qui incombait à la SdN envers ces peuples. La mention du
chapitre XII dans l’article 24 fait penser que le Conseil a les pouvoirs
spécifiques nécessaires pour s'acquitter de ses devoirs envers les peuples
sous mandat.

Il est fort possible que les rédacteurs de l’article 24 n’aient pas pensé à
l’article 80 mais il est probable aussi que les rédacteurs de l’article 80, ou
la plupart d’entre eux, auraient accepté cette interprétation, étant donné
leur intérêt pour le maintien des droits des peuples sous mandat.

Quoi qu’il en soit, la lettre de l’article 24 ne permet pas d’exclure, sans
une raison spéciale, l’article 80.du chapitre XII; l’objet de l’article 24, qui
est de maintenir la paix et la sécurité internationales dans le respect des
buts et principes des Nations Unies, invite à tenir compte de l’article 80.
L'objet de l’article 80 en ce qui concerne la conservation des droits des
peuples sous mandat ne peut être atteint que si le Conseil de sécurité a la
compétence voulue.

Cela étant, s’il n’y a pas une raison convaincante de donner à l’article 24
une interprétation restrictive et contraire à ses termes clairs, on est obligé

1 La responsabilité principale confiée au Conseil impose qu’on lui seconnaisse
des pouvoirs généraux, une residual competence. Voir Castañeda, Legal Effects of
United Nations Resolutions, 1969, p. 72.

175
188 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

d'interpréter l’article 24 en ce sens que l'Organisation a confié au Conseil
les pouvoirs suffisants pour que les Nations Unies s’acquittent de leurs
devoirs, selon l’article 80.

b) La non-abstention des membres parties à un différend (art. 27, par. 3,
de la Charte)

L’argument tiré de cette observation par l'Afrique du Sud est sans
force du moment que l’on ne peut pas qualifier de différend son refus de
remplir ses obligations de mandataire, comme on vient de le voir.

c) L'Afrique du Sud n'a pas été conviée à participer aux discussions du
Conseil (art. 32 de la Charte)

L’argument tiré de cette observation tombe dès lors qu’il n’y a pas
de différend. L'Afrique du Sud avait un intérêt dans les discussions;
non seulement elle n’était pas partie à un différend, mais encore elle
ne s’est pas préoccupée de se faire convier, ce qui est un indice qu’elle
ne se considérait pas, à ce moment-là, comme partie à un différend au
sens juridique.

D. La résolution 2145 (XXI) de l Assemblée générale

On a mis en doute la validité de cette résolution de l’Assemblée, en
soutenant que la compétence de l’Assemblée est limitée à des recom-
mandations (art. 10 et art. 11, par. 2 de la Charte). La Cour a déjà
essayé de dissiper ce doute. « Tandis que c’est le Conseil de sécurité qui
possède le droit exclusif d’ordonner une action coercitive, les fonctions
et pouvoirs de l’Assemblée générale selon la Charte ne sont pas limités
à la discussion, à l’examen, à l’étude et à la recommandation; ses attri-
butions ne sont pas simplement de caractère exhortatif » (C.J. Recueil
1962, p. 163). «La Cour estime que la sorte d'action dont il est question
à l’article 11, paragraphe 2, est une action coercitive» (ibid., p. 164).

On ne doit pas oublier que l’article 18 parle indistinctement des recom-
mandations et des décisions de l’Assemblée. Parmi les recommandations
sur les «questions importantes », il y en a qui ont «un effet de caractère
impératif » (ibid., p. 163).

Parmi ces «questions importantes » sont mentionnées «les questions
relatives au fonctionnement du régime de tutelle », c’est-à-dire celles qui
relèvent du chapitre XII de la Charte (« Régime international de tutelle »).
Une des règles en cause est l’article 80, qui a établi le régime des mandats
jusqu'au moment où les territoires sous mandat seraient placés sous le
régime de tutelle !.

1 Lors de Ja 37° séance du Comité de coordination on a dit: «L'examen du
nouveau membre de phrase proposé par le Comité II/1 «Les questions relatives
au fonctionnement du système de tutelle» amène le Comité à conclure que ces
questions comprennent les accords de tutelle, les décisions relatives au rapport et
tout ce qui a trait au régime de tutelle, » (UNCIO, vol. XIX, p. 324, citation de
C.I.J. Mémoires, Procédure de vote applicable aux questions touchant les rapports et
pétitions relatifs au Territoire du Sud-Ouest africain, p. 49.)

176
189 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

Si l’on admet que les Nations Unies ont accepté de recevoir de la
Société des Nations la «mission sacrée » de veiller à ce que les droits
d'aucun peuple sous mandat ne soient modifiés, et si l’on admet que
c’est là un des buts de la Charte, on doit aussi reconnaître que l’Assem-
blée a les pouvoirs nécessaires pour remplir ses devoirs (voir opinion
individuelle de sir Percy Spender, ibid., p. 186-187).

Les termes de la résolution, en déclarant que l’Afrique du Sud «a
failli à ses obligations en ce qui concerne l’administration du Territoire »,
qu’elle «a, en fait, dénoncé le mandat », et que le mandat est «terminé »,
montrent clairement le caractère et le but de la résolution.

La résolution n’impose par elle-même aucune obligation spéciale ou
charge aux Etats, hormis l’Afrique du Sud. Elle se limite à constater et
à déclarer la déchéance du mandat !. Depuis la résolution, le mandat,
seul titre qui pouvait légitimer la possession du territoire du Sud-Ouest
africain, a perdu son apparence d’existence. Situation nouvelle et qui
doit être respectée par tous, étant donné la compétence des Nations
Unies à cet effet.

La résolution 2145 (XXI) n’a certainement pas un caractère judiciaire,
elle n’empiéte ni ne suppose un empiétement sur la compétence de la
Cour. Les Nations Unies ont estimé le moment venu de s'acquitter de
leurs devoirs envers le peuple de Namibie, en retirant solennellement tout
semblant de légalité à l occupation de son territoire par l’Afrique du Sud.

La résolution «appelle l’attention du Conseil de sécurité sur la pré-
sente résolution». Cela montre que l’Assemblée se limite à sa fonction
déclaratoire, en conformité avec les articles 80 et 18 de la Charte et
qu’elle demande la coopération du Conseil pour que celui-ci détermine
la sorte d’action appropriée à la situation.

Le Conseil de sécurité a réaffirmé la responsabilité spéciale des Nations
Unies à l’égard du peuple namibien (résolution 264 (1969)), a demandé
à l’Afrique du Sud de retirer son administration du territoire de la
Namibie (résolution 269 (1969)) et a réaffirmé la résolution 2145 (XXT).
Autrement dit, il a fait siennes les résolutions de l’Assemblée, il les a
affirmées à nouveau, et s’est engagé dans la voie des mesures coercitives.

1 La résolution 2145 (XXI) est la manifestation de l'exercice d’un pouvoir-
devoir (officium) de l’Assemblée, en vue d’accomplir la «mission sacrée» que
l'Organisation lui a confiée. Par elle, l’Assemblée a la possibilité et le devoir de
déclarer terminée l’administration que la communauté internationale a confiée au
mandataire, pour qu’il l’exerce en son nom, quand le mandataire s’est révélé indigne
de cette confiance. Par la résolution 2145 (XXI), l’Assemblée a modifié la situation
juridique du territoire sous mandat, et avec elle a disparu le titre juridique de
Pancien mandataire à la possession du territoire du Sud-Ouest africain ou Namibie.
C’est un changement dans le statut du territoire qui doit être respecté par tous.

On peut citer des résolutions antérieures qui changent une situation juridique,
et font naître aussi des conséquences juridiques (obligations, droits), sur ia base
d’autres dispositions de la Charte ou d’autres résolutions (émanant par exemple du
Conseil); voir sur ce point Castafieda, loc. cit., p. 121,

177
190 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

IV. LA TRANSMISSION DES POUVOIRS DE LA SOCIETE DES NATIONS
AUX NATIONS UNIES

A. L'article 80 de la Charte

1. L'Afrique du Sud est le seul de tous les Etats mandataires à avoir
posé la question. Selon sa thèse, le mandat pour le Sud-Ouest africain
s’est éteint avec la dissolution de la Société des Nations ou, en tout cas,
l'obligation d'envoyer des rapports annuels concernant le territoire a
pris fin. De son côté la Cour affirme, dans son avis de 1950, que ce terri-
toire est soumis au mandat et que l’Afrique du Sud est assujettie aux
obligations du mandat, les Nations Unies exerçant les fonctions de
surveillance.

MM. McNair et Read ont exprimé une opinion contraire. Ils croient
que la surveillance de la Société des Nations sur le mandataire a cessé,
parce que les organes destinés à recevoir les rapports n’existant plus,
il est ainsi devenu impossible de remplir cette obligation (C.I.J. Recueil
1950, p. 159 et 169; opinion dissidente de M. van Wyk, C.ZJ. Recueil
1962, p. 648) !.

Cette interprétation étroite a été clairement repoussée par la Cour.
Dans l’affaire de la Barcelona Traction (exceptions préliminaires) s est
posée la question de la juridiction de la Cour, sur la base d’un traité
possédant une clause qui conférait juridiction 4 la Cour permanente.
On a dit que la dissolution de la Cour permanente rendait impossible
l'application de cette clause (opinion dissidente de M. Morelli, C.LJ/.
Recueil 1964, p. 95-96). Mais la Cour a déclaré au contraire que la Cour
permanente «était simplement un moyen d’atteindre cet objet», c’est-
a-dire «le règlement judiciaire »; il est vrai que l’ancienne Cour n’existe
plus, mais l’obligation «survit en substance, bien qu’elle ne puisse être
exécutée fonctionnellement »; et «si un autre tribunal est fourni par le
jeu automatique d’un autre instrument liant les deux parties », la clause
entre à nouveau en vigueur (C.7.J. Recueil 1964, p. 38-39). Ce qui importe,
c’est le but et non l’instrument. Le consentement à la transmission de
pouvoirs résulte de la condition de Membre des Nations Unies (ibid.,
p. 35).

L’autorité de Pavis de 1950 est bien établie. Elle a été confirmée non
seulement par les avis de 1955 et de 1956, mais aussi par l’arrêt de 1962
sur les affaires du Sud-Ouest africain (C.I.J. Recueil 1962, p. 333-334).
Au surplus, la Cour a rejeté nettement les arguments de MM. McNair
et Read (affaire de la Barcelona Traction).

L'opinion dissidente commune de sir Percy Spender et sir Gerald
Fitzmaurice dans les affaires du Sud-Ouest africain rouvre le probème

1 McNair et Read ont estimé non pas que l’Afrique du Sud était libérée de ses
obligations de mandataire, mais que leur mise en œuvre pouvait être exigée seule-
ment par les anciens Membres de ia Société des Nations et devant la Cour inter-
nationale de Justice.

178
191 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

de la transmission des pouvoirs, en rejetant l’opinion de 1950 comme
«certainement erronée » (C.J. Recueil 1962, p. 532, note 2). Attendu
que la critique porte sur l’interprétation de l’article 80 et sur ses antécé-
dents (ibid., p. 516, note 1), il semble nécessaire de les étudier avec
d’autant plus d’attention que la Cour a dit en 1966 ne pas vouloir pré-
juger la question (C.1.J. Recueil 1966, p. 19).

On ne saurait bien interpréter l’article 80 sans considérer ses buts et
les circonstances historiques de sa rédaction. Les auteurs de la Charte
avaient le ferme propos non seulement de maintenir les progrès faits
par la Société des Nations sous le régime des mandats, pour la protec-
tion des peuples indigènes, mais aussi de les accroître grâce au régime
de tutelle.

La Charte, et notamment son article 80, est signée le 26 juin 1945.
La Société des Nations existe encore. Mais avant sa dissolution, le
régime de tutelle et l’article 80 ne pourront pas être appliqués. Comme
les Etats et les experts qui s'occupent de la création des Nations Unies
et de la liquidation de la Société des Nations sont pratiquement les
mêmes, il est possible de rédiger la Charte en envisageant la liquidation
prochaine de la Société des Nations.

L'article 80 ne pouvait pas être appliqué immédiatement. Jusqu’au
moment de la liquidation de la SdN, il n’a aucune fonction. Les mandats
sont encore exercés au nom de la Société des Nations, et jusqu’à la
liquidation ils ne peuvent être convertis en tutelles ou passer sous le
contrôle des Nations Unies. L’action de l’article 80 est soumise à une
condition suspensive. C’est en prévision du moment où il jouera qu’on
établit la clause qu’on a cru pouvoir qualifier de «conservatoire ». Celle-ci
précise que les dispositions du chapitre XII (spéciatement les art. 75 et
77) ne modifieront pas les régimes existants des mandats. Mais on prévoit
en outre un régime transitoire, pour la période qui doit s’écouler entre
la liquidation de la Société des Nations et la conclusion des accords de
tutelle. Ce régime transitoire vise seulement les territoires soumis au
système des mandats, c'est-à-dire les «territoires actuellement sous
Mandat », parce qu’on n’avait pas la possibilité de soumettre au régime
transitoire, par la simple application des dispositions de la Charte, les
autres territoires énumérés dans l’article 77.

Pour ces territoires encore sous mandat, on stipule que les nouvelles
dispositions de la Charte ne modifieront «directement ou indirectement
en aucune manière les droits quelconques d’aucun Etat ou d’aucun
peuple ou les dispositions d’actes internationaux en vigueur auxquels
des Membres de l'Organisation peuvent être parties». Ces territoires
restent donc, jusqu’au moment de la conclusion des accords de tutelle,
«sous Mandat » (art. 80; art. 77).

2. L'interprétation proposée semble être bien dans la ligne de l’avis
de 1950. Il ne faut pas oublier néanmoins que l'avis a été critiqué par des
autorités. On a soutenu que l’article 80 n’est plus qu’une «clause de

179
192 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

sauvegarde », destinée à empêcher que les dispositions du chapitre XII
«soient interprétées de façon à avoir des effets dépassant leur objectif»,
et que son «seul but» est d'empêcher une interprétation permettant de
«modifier des droits existant antérieurement à un certain événement »
(opinion dissidente commune Spender et Fitzmaurice, C.1.J. Recueil 1962,
p. 516, note).

Ces affirmations s’appuient sur un membre de phrase de l’article («ne
sera interprétée comme modifiant...»), mais elles ne donnent d’expli-
cation ni sur l’objet de l’article ni sur les droits qu’il vise à conserver.
Or on ne peut accepter sans explication que la seule fonction de l’article
80 soit celle d’une clause interprétative au sens technique.

C’est pourquoi des explications ont été proposées. On a dit que l’article
80 concernait les droits conférés par les mandats, mais seulement pour
la période allant de l’entrée en vigueur de la Charte à la liquidation de
la Société des Nations. On a pensé aussi qu’il visait les droits qui dérivent
des accords de tutelle.

Ces efforts se sont révélés inutiles. Ils ne tiennent pas compte de ce
que la règle de l’article 80 est applicable seulement «jusqu’à ce que ces
accords [les accords particuliers de tutelle] aient été conclus ». Donc, elle
est applicable après la liquidation de la Société des Nations et jusqu’à la
conclusion des accords, et elle n’est pas applicable après la conclusion
des accords.

L'interprétation proposée par l'avis de 1950 semble donc la seule
conforme au but et à la lettre de l’article 80. Il est vrai que le libellé de
cette disposition n’est pas très clair, mais la lecture des travaux prépa-
ratoires donne l’impression qu’il résulte du souci des rédacteurs de tenir
compte de plusieurs buts et de les harmoniser dans cet article.

Il convient de ne pas oublier les desiderata du régime international de
tutelle. Son établissement dépend des accords de tutelle et jusqu’à la
conclusion de ces accords on veut maintenir le statu quo. Il est déclaré
dans la Charte (art. 76) que les fins essentielles du régime de tutelle sont
conformes aux buts des Nations Unies, énoncés à l’article premier. Cette
déclaration affecte-t-elle les droits des Etats mandataires? Pour lever les
doutes, on dira qu'aucune disposition du chapitre XII ne sera interprétée
comme modifiant les droits quelconques d’aucun Etat (la réserve finale
de l’article 76 d) a le même but). Pour conserver dans son intégrité le
régime des mandats, on croit nécessaire de dire aussi que les dispositions
du chapitre qui concernent la fin des mandats ne peuvent être interprétées
comme modifiant les droits des peuples. Enfin, pour éviter toute phrase
qui fasse penser à une survivance prolongé des mandats, on ne s'occupe
pas d’eux, sauf pour rappeler qu’ils doivent être remplacés par des ac-
cords de tutelle. Utilisant le mot «interprétée » dans le sens peu technique
où il est employé au paragraphe 1 (le texte anglais dit: construe), le pa-
ragraphe 2 de Particle 80 dit que le paragraphe 1 ne doit pas être «inter-

180
193 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

prété » comme motivant un retard où un ajournement de la négociation
et de la conclusion d’accords de tutelle.

Il y a aussi d’autres raisons de tenir pour fondée l'interprétation faite
par l’avis de 1950.

Interprété comme une simple «clause de sauvegarde », l’article 80 est
en réalité réduit à néant, à l’inutilité absolue. Si l’on considère que la
liquidation de la Société des Nations avait mis fin aux mandats ou aux
obligations des mandataires, l’article est privé de toute signification
pratique. Dans ce sens McNair avait raison de dire «qu'il est difficile
d’apercevoir la pertinence de cet article» (C.Z.J. Recueil 1950, p. 160).
Mais est-ce une bonne méthode d'interprétation d’arriver à la conclusion
absurde qu’un article de la Charte présente une inutilité totale?

3. Les antécédents de l’article 80 ont été bien étudiés, comme on peut
le voir dans les publications de la Cour sur les affaires du Sud-Ouest
africain. Les examiner à nouveau serait alourdir inutilement cette opinion.
Mais il pourra être utile de reproduire quelques textes déjà connus de la
Cour en 1950.

Le 14 mai 1945, à San Francisco, au comité 4 dela Commission Il, le
délégué de Afrique du Sud a dit que «les conditions des mandats actuels
ne pourraient être modifiées sans le consentement de la Puissance man-
dataire ». Son souci était la défense des droits des Etats, dans la période
antérieure aux accords de tutelle. Le délégué de l'Egypte s’est intéressé
à la sauvegarde des droits des peuples sous mandat. De là, la proposition
du délégué des Etats-Unis d’après laquelle tous les droits existants «de-
meurent exactement tels qu’ils sont» — «ils ne sont ni augmentés ni
diminués » — (UNCIO, vol. X, p. 442 et 491; citations dans C.1.J. Mémoi-
res, Statut international du Sud-Ouest africain, p. 98). Dans le même
sens, Stassen a dit que le but est « de protéger les droits pendant la période
transitoire qui s’écoulera entre l’adoption de la Charte et la négociation
et la conclusion de nouveaux accords » (8 juin 1945, n° 24, 25, UN Arch.
vol. 70, citation dans C.J. Mémoires, ibid., p. 217).

A la Commission II de la conférence de San Francisco, Fraser (premier
ministre de Nouvelle-Zélande), président du comité de tutelle, dit à
propos du rapport de ce comité: «Le mandat n’appartient pas à mon
pays ou à un autre pays. On le tient en trust pour le monde. » Il a déclaré
aussi:

« L'œuvre qui s’impose immédiatement à nous consiste à rechercher
comment ces mandats, qui étaient précédemment placés sous la
surveillance de la commission des mandats de la Société des Nations,
pourront maintenant être placés sous la surveillance du Conseil de
tutelle. »

Fraser est le dernier à parler sur le rapport. Après son intervention, le
181
194 NAMIBIE (S.-0. AFRICAIN) (GP. IND. DE CASTRO)

maréchal Smuts, président dela Commission IT, déclare le rapport accepté
intégralement (UNCIO, doc. 1144, séance du 21 juin 1945; doc. 1208,
séance du 27 juin 1945; citations dans C.1.J. Mémoires, Statut international
du Sud-Ouest africain, p. 108).

Le maréchal Smuts, premier ministre de l'Union sud-africaine, inter-
rogé sur la signification de l’article 80, paragraphe 2, répond en ces termes:

« Ceci était destiné à prévenir une situation dans laquelle le man-
dataire dirait: «Je ne tiens à conclure aucun accord ». Il adopte cette
manière de voir que, la Société des Nations ayant disparu, nous
sommes maintenant libres, nous pouvons faire ce que nous voulons. »
(Union of South Africa House of Assembly, 13 mars 1946, citation
dans l’exposé de M. Ingles (Philippines), C.1.J. Mémoires, ibid., p.242.)

4.. L’articie 80 est aussi la base de référence ou l’appui de la résolution
de la Société des Nations en date du 18 avril 1946 !. La Société des Na-
tions peut mourir tranquille, parce que les principes de la Charte sont
les mêmes que ceux de Particle 22 du Pacte et que subsiste le principe du
bien-être et du développement des peuples non encore capables de se
diriger eux-mêmes. Avant fait leur, en signant la Charte, l'article 80, les
mandataires manifestent leur volonté de continuer à administrer les
territoires en conformité avec l’article 22 du Pacte et les instruments de
mandat.

La conclusion selon laquelle PAfrique du Sud est restée soumise aux
obligations internationales énoncées à l’article 22 du Pacte et selon la-
quelle les fonctions de contrôle sur leur accomplissement doivent être exer-
cées par les Nations Unies, a donc comme fondement: l'acceptation par
le mandataire de l’article 80 (du fait qu’il a signé la Charte), la résolution
du 18 avril 1946 (qui déclare la fin des fonctions de la Société des Nations
et son agrément aux dispositions de la Charte} et les déclarations par
lesquelles les mandataires ont annoncé leur intention de continuer à ad-
ministrer les territoires sous mandat conformément aux obligations con-
tenues dans les divers mandats.

5. Ces conclusions ont été durement critiquées et l’autorité de l’avis
de 1950 a été mise en doute sur la base de ce qu’on appelle «les faits
nouveaux » —— faits qui, prétend-on, n’auraient pas été connus de la Cour
en 1950. Mais l'étude de ces précédents, vus sans parti pris, semble mener
au résultat contraire ©. La préoccupation fondamentale de la plupart des
rédacteurs de la Charte et des liquidateurs de la Société des Nations a

! Sur la conscience de ce que les Nations Unies aliaient continuer l’œuvre de
la SdN, voir le préambule de la résolution de l’Assemblée de la Société des Nations
en date du 18 avril 1946; voir aussi les observations de Bourquin et Bailey (citations
dans C.J. Mémoires, Statut international du Sud-Ouest africain, p. 209 et note 1,
p. 210).

2 Voir sur ce point un excellent exposé dans l’opinion dissidente de M. Jessup,
C.I.J. Recueil 1966, p. 339-351.

182
195 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

été de préserver les droits des peuples et leur garantie, et c’est seulement
en second lieu qu'ils ont eu le souci de maintenir les droits des Etats
(question de la porte ouverte).

Des renseignements mêmes fournis par l’Afrique du Sud à l’audience
du 15 mars 1971 sur les antécédents concernant la rédaction de l’article 80,
il ressort que, dans le texte proposé par le comité technique, il est prévu
que les droits des Etats et des peuples ou «les termes d’un mandat quel-
conque » ne seront modifiés ni directement ni indirectement, et Egypte
fait référence aussi aux «termes d’un mandat quelconque». Les Etats-
Unis parlent d’une clause «conservatoire ou de sauvegarde », par laquelle
tous les droits restent les mêmes et ne sont «ni augmentés ni diminués ».
Dans la proposition de la Syrie, on mentionne aussi les termes «d’un
Mandat quelconque ». Le groupe consultatif propose de ne pas modifier
les droits quels qu’ils soient ... «ou les termes des actes internationaux
existants». Les Etats-Unis demandent que, dans les actes officiels, on
consigne que, parmi «les droits quels qu’ils soient», sont compris tous
les droits stipulés à l’article 22, paragraphe 4, du Pacte. Le comité de
coordination signale que l'intention du comité 4 de la Commission II est
de «respecter le statu quo».

Dans ces discussions, l’Union soviétique déclare craindre que le main-
tien sans changement de l’ancien régime des mandats ne soit l’occasion
de retarder la conclusion des accords de tutelle et de perpétuer indéfini-
ment les mandats.

Une fois la Charte signée !, la Société des Nations se préoccupe d’assurer
la poursuite de son œuvre concernant la protection des peuples sous
mandat. M. Liang propose à la Première Commission, qui discute la
transmission des fonctions de la Société des Nations, une recomman-
dation tendant à ce que les Etats administrant des mandats soumettent
des rapports annuels aux Nations Unies, jusqu’à la constitution du
comité de tutelle. Ce projet n’est pas accepté car il se situe hors de la
compétence de la commission. Plus tard, le moment venu de traiter des
mandats, M. Liang présente un autre projet dans lequel on ne mentionne
pas les rapports annuels et qui sera la base de la résolution du 18 avril
1946. On a considéré le retrait du premier projet et la nouvelle rédaction
du projet de M. Liang comme une raison de ne pas accepter l’opinion
émise dans l’avis de 1950 selon laquelle les fonctions de la Société seraient
passées aux Nations Unies (opinion individuelle de M. van Wyk, citant
l'opinion dissidente de sir Percy Spender et de sir Gerald Fitzmaurice,
C.I.J. Recueil 1966, p. 112). Mais si le projet Liang a été abandonné, ce
n’est pas parce qu’il prévoyait la transmission des fonctions; c’est parce
qu'il manquait de réalisme en ce sens que des rapports ne pouvaient pas
être envoyés simplement à l’Assemblée générale, qu’un organisme bureau-

1 Tl est à noter qu’aux neuvième et dixième séances du comité 4 de la Commission
II, l'Argentine, l'Ethiopie et le Guatemala ont fait des réserves à l’article 80, mais
non l’Afrique du Sud.

183
196 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

cratique spécialisé était nécessaire, ce qui, selon l'Union soviétique, était
anticonstitutionnel et pourrait être un prétexte pour retarder la mise en
train du régime de tutelle.

Aux Nations Unies, on a aussi la préoccupation de disposer d’un
organisme bureaucratique chargé de surveiller l'administration des man-
dataires, d’où l’idée d’un comité temporaire de tutelle, proposé par les
Etats-Unis. Si elle n’a pas réussi, c’est à cause de l'opposition de l’Union
soviétique qui voit dans toutes ces propositions une manière de prolonger
le système des mandats et d'éviter le régime de tutelle.

Aucune référence n'est faite ni à la non-transmission des fonctions
aux Nations Unies ni à l'extinction des obligations des mandataires.
Au contraire, les Etats se déclarent disposés à s'acquitter de leurs obli-
gations comme mandataires, dans l'esprit des mandats. L'intérêt général
semble être de chercher à assurer le transfert aux Nations Unies des
fonctions et responsabilités du système des mandats (exposé écrit sud-
africain, chap. VIN, par. 13).

La Belgique pour sa part affirme qu'elle est «pleinement consciente
de toutes les obligations qu'imposent aux Membres des Nations Unies
les dispositions de l’article 80 de la Charte » (11 avril 1946).

L'Afrique du Sud affirme qu'elle est disposée à appliquer les principes
de la Charte (23 décembre 1945), qu'elle est consciente de ses obligations
et responsabilités comme signataire de la Charte (17 janvier 1946), et que,
«en vertu du paragraphe 1 de l’article 80, aucun droit ne sera modifié
jusqu'au moment où les différents accords de tutelle seront conclus »
(22 janvier 1946). L'Afrique du Sud reconnaît aussi la transmission aux
Nations Unies des pouvoirs concernant les mandats puisqu'elle demande
à l’Assemblée générale de consentir à l’annexion du Sud-Ouest africain.
Enfin dans la lettre du 23 juillet 1947 elle envisage de continuer à présenter
des rapports.

La résolution de l’Assemblée en date du 18 avril 1946 est d’une grande
importance. Elle est basée sur le projet de M. Liang. Celui-ci indique
dans la présentation de son texte que les fonctions de la Société des
Nations ne sont pas transmises automatiquement à l'Organisation des
Nations Unies. Il manque l’organe administratif adéquat. La Société
des Nations doit s’assurer «de la continuité d’application des principes
du système des mandats ». Il cite les mots du professeur Bailey, «la Société
des Nations désire être assurée de l’avenir des territoires sous Mandat».
En appuyant la proposition de M. Liang, la France dit qu’on ne regarde
pas la dissolution de la Société comme affaiblissant les obligations des
Etats mandataires.

6. La résolution du 18 avril 1946 rappelle le principe fondamental du
régime des mandats, qui est d’assurer le bien-être et la protection des
peuples sous mandat (art. 22 du Pacte). Elle reconnaît la fin des fonctions
de la SdN tout en admettant son remplacement par les Nations Unies
(dont la Charte contient des dispositions qui pourraient s’appliquer dès

184
197 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

la dissolution de la Société des Nations), et en notant que les principes
de l’article 22 ont été incorporés dans les chapitres XI, XII et XIII de la
Charte. On remarquera la concordance avec l’article 80. La Société des
Nations est satisfaite de ce que la protection des peuples sous mandat
sera assurée par les Nations Unies, comme elle l’était en vertu de l’article
22 du Pacte.

Pour plus de certitude, la résolution fait solennellement état des dé-
clarations par lesquelles les Membres mandataires de la Société ont annon-
cé leur intention de continuer à administrer les territoires, conformément
aux obligations contenues dans les divers mandats.

Une fois la Société des Nations dissoute, la préoccupation de tous —
excepté de l’Afrique du Sud — est la conclusion rapide d’accords de
tutelle. L’absence d'organismes auxquels présenter des rapports résulte
de la crainte de retarder la conclusion des accords de tutelle. Rien néan-
moins ne laisse penser qu’on a des doutes sur la transmission à l’Organisa-
tion des Nations Unies des pouvoirs concernant les mandats. Au con-
traire, on attend d’elle (même l'Afrique du Sud) sa décision pour pouvoir
déclarer que les mandats ont pris fin.

7. Pour dissiper des équivoques, il semble utile de préciser la significa-
tion du chapitre XI de la Charte et de son article 73.

C’est obscurcir le sens de la déclaration relative aux territoires non
autonomes que de la considérer comme limitée aux territoires qui ne sont
soumis ni au-régime de tutelle ni au régime des mandats. La lettre et les
antécédents de l’article 73 montrent qu’elle a une application générale.

Dans les premières étapes de la rédaction de la Charte, les dispositions
du chapitre XI se trouvaient dans le même chapitre que les articles de
Pactuel chapitre XII. Si la section A est devenue un chapitre indépendant
{aujourd’hui chapitre XJ), c’est parce que l’on a cru inapproprié d’insérer
une déclaration générale dans le chapitre régissant le régime de tutelle.
Mais cela n’a rien ôté de son caractère général à l’article 73.

En présentant le rapport du comité 4 à la Commission II, le maréchal
Smuts a expliqué la portée de la section A (devenue le chapitre XI) en
disant qu’elle applique le principe de la mission (des trustees) à tous les
territoires non autonomes, qu'ils soient territoires sous mandat, qu'ils
soient territoires pris aux pays vaincus ou qu'ils soient colonies des puis-
sances. Toute la matière des territoires non autonomes est à présent
couverte. (UNCIO, vol. VIII, p. 160 et suiv.) M. van der Plas a fait obser-
ver que la déclaration de l’article 73 s’applique à tous les territoires non
autonomes, qu’elle revêt un caractère d’adhésion volontaire en ce qui
concerne les territoires coloniaux et, pour ce qui est des territoires sous
tutelle, un caractère contractuel qui entre dans le cadre des obligations
contractées à leur égard. (Comité de coordination, 37° séance, citation
dans C.I.J. Mémoires, Statut international du Sud-Ouest africain, p. 39).

Le texte de l’article 73 montre que la déclaration sur les territoires
non autonomes s’applique aux «territoires dont les populations ne s’ad-

185
198 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

ministrent pas encore complètement elles-mêmes», sans mentionner
aucune exception. Il ne semble pas que l’interprète ait le droit d’excepter
des territoires non autonomes comme les territoires sous mandat et sous
tutelle.

Certes les obligations imposées aux Etats administrant des territoires
sous mandat ou sous tutelle ont une ampleur que n'ont pas celles qui
sont prévues pour les autres territoires non autonomes, mais la déclara-
tion de l’article 73, étant générale et complémentaire, s’applique à tous
les territoires non autonomes.

L'article 73 a recueilli de l’article 22 du Pacte le principe de la « mission
sacrée» et du caractère temporaire de l’administration des territoires
(«territoires dont les populations ne s’administrent pas encore complète-
ment elles-mémes »). Ce qui explique bien la référence faite par la résolution
du 18 avril 1946 de la Société de§ Nations au chapitre XI de la Charte.

L'Afrique du Sud a soumis pendant les premières années des rapports
aux Nations Unies. Elle a dit parfois qu’il s'agissait de renseignements.
fournis conformément à l’article 73. Mais de ce que l’Afrique du Sud
a donné des interprétations à posteriori et s’est référée expressément à
l'article 73, il ne résulte pas qu’elle ait dénoncé sa condition et ses obliga-
tions de mandataire; elle s’acquittait des devoirs imposés généralement
aux mandataires.

8. On a cru trouver une autre preuve contre la transmission des pou-
voirs dans la résolution XIV du 12 février 1946 sur le «transfert de certaines
fonctions et activités». Elle ne contient pas de référence aux mandats,
et de cette omission on tire la conséquence qu’il n’y a pas eu de trans-
mission. Raisonnement sans explication; le sous-comité du Comité exé-
cutif qui s’est occupé du transfert éventuel des fonctions et activités de la
SdN déclare expressément que la question des mandats est hors de sa
compétence. Cela est naturel car la question a déjà été tranchée par
l’article 80 de la Charte, du côté des Nations Unies, et par la résolution
du 18 avril 1946, du côté de la Société des Nations {.

9. L’avis de 1950 trouve aussi un appui puissant dans les principes
de droit interne.

Lauterpacht rappelle que l'essence du régime des mandats est l’admi-
nistration du territoire dans l'intérêt des peuples indigènes; concevoir
qu'il puisse être assuré sans la surveillance serait réduire à des mots la
décision de la Cour. Il existera rarement, ajoute-t-il, une plus forte raison
d’appliquer — comme l’a fait la Cour —- la doctrine de «cy-près » (The

! On ne doit pas oublier que la césure entre la SdN et l'ONU est politique et
non pas fonctionnelle: voir les observations de Bailey et Bourquin et le préambule
de la résolution de la SdN en date du 18 avril 1946 dans C.J. Mémoires, Statut
international du Sud-Ouest africain, p: 209 et note I.

186
199 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

Development of International Law by the International Court, p. 279).

Selon cette doctrine, on doit décider «cy-près que possible », spéciale-
ment dans le cas des charitable trust, en changeant le trustee ou la méthode
d’administration, dans l’intérét du bénéficiaire, quand cela est nécessaire,
étant donné les circonstances. (Bogert, Handbook of the Law of Trusts,
1952, p. 568; Keeton, Law of Trusts, 1939, p. 148-149; Hanbury, Modern
Equity, 1946, p. 227; Keeton, Social Change in the Law of Trusts, 1958,
p. 96.)

Dans les autres droits, il n’y a pas de doute que si l’on supprime l’organe
existant de tutelle et si l’on en établit un autre (si on remplace par exemple
le conseil de famille par le contrôle judiciaire), le tuteur aura à rendre
compte au nouvel organe.

10. En vérité, l'interprétation de l’article 80 faite par la Cour en 1950
a le mérite d'empêcher qu’on utilise le mandat pour créer un titre d’an-
nexion; elle a le mérite d’éviter une fraude à la loi.

B. La règle de l’unanimité dans le Pacte de la Société des Nations

1. Une manière indirecte mais effective de nier la transmission de
pouvoirs aux Nations Unies en ce qui concerne les mandats consiste à
signaler son impossibilité pratique, du fait que la règle de l’unanimité
jouait dans les votes intervenant au Conseil de Ia Société, et que le man-
dataire assistait aux séances soit comme Membre soit comme invité au
Conseil parce que la question l’intéressait (art. 5, par. 1 et art. 4, par. 5,
du Pacte). Un droit de veto était donc attribué au mandataire, qui vidait
de toute substance les droits et devoirs de surveillance et de contrôle
de la Société, laquelle n’a donc pu les transmettre; aucun pouvoir, aucune
faculté pratique n’aura pu passer aux Nations Unies.

2. Il importe donc d’étudier la règle de l’unanimité et la possibilité
de son application 4 un mandataire Membre de la Société des Nations.

A l’occasion de l’avis demandé à la Cour sur le Statut international du
Sud-Ouest africain, l'Afrique du Sud a soutenu énergiquement et avec
force arguments que le mandat était éteint, mais elle n’a pas fait mention
de la règle de l’unanimité. Ce n’est qu’après l’avis de 1950 et la constitu-
tion du Comité du Sud-Ouest africain, dans les discussions du comité
et de l’Assemblée consacrées à la mise en œuvre de l’avis, que le Gouver-
nement de l’Union sud-africaine s’est opposé aux propositions du comité
en alléguant qu'elles «ne permettraient pas notamment de sauvegarder
la règle de l’unanimité consacrée par le Pacte de la Société des Nations » {.

! Lettre adressée au président du Comité du Sud-Ouest africain, le 25 mars 1954,

187
200 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

L’argument a impressionné le Comité dont les membres se sont divisés.
L'Assemblée générale s’est trouvée devant deux propositions. Selon l’une,
les résolutions devaient être prises «sous réserve de l’approbation de
l’Union sud-africaine »; elle n’obtint pas la majorité nécessaire. L'autre
a abouti à la résolution 844 (IX) du 11 octobre 1954, par laquelle on a
demande à la Cour un avis sur la procédure de vote applicable aux ques-
tions relatives au Sud-Ouest africain, notamment sur le point de savoir
si l'application de l’article 18, paragraphe 2, de la Charte est conforme à
Pavis de 1950 et, dans l’affirmative, sur la procédure de vote que l’As-
semblée générale devrait suivre. (Voir dossier transmis par le Secrétaire
général de l'ONU, C.J. Mémoires, Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain, p. 21 et suiv.) Le Gouvernement de l’Union n’a pas parti-
cipé à la procédure; mais dans les notes complémentaires du dossier
transmis par le Secrétaire général (ibid., p. 38-48) et dans l'exposé écrit
des Etats-Unis (ibid., p. 57-60), la question de la règle de l’unanimité a été
étudiée.

Dans lavis de 1955, la Cour considère que, malgré les arguments sur
la règle de l'unanimité produits devant l’Assemblée générale et les com-
missions des Nations Unies, il n’est pas nécessaire de «traiter les problèmes
posés par ces arguments ou d'examiner l'étendue et la portée de l’appli-
cation de la règle de l’unanimité sous le régime du Pacte de la Société
des Nations », parce que la question du degré de surveillance ne s’étend
pas ou ne se rapporte pas au système de vote (C.I.J. Recueil 1955, p. 74).
L'avis déclare:

« Le système de vote est lié à la composition et aux fonctions de cet
organe. Il est l'une des caractéristiques de la constitution de l’organe.
Prendre des décisions à la majorité des deux tiers ou à la majorité
simple est l’un des traits distinctifs de l’Assemblée générale, tandis
que la règle de l’unanimité était l’un des traits distinctifs du Conseil
de la Société des Nations. » (Jbid., p. 75.)

En conséquence la Cour écarte la thèse de l’Afrique du Sud selon laquelle
il existe une incompatibilité entre le système de vote envisagé par l’As-
semblée générale et la règle de l'unanimité.

L'avis de 1950 reconnaît à l’Assemblée générale le droit d'exercer les
fonctions de contrôle. L’avis de 1955 lui reconnaît la faculté de prendre
des décisions relatives au mandat à la majorité des deux tiers des Mem-
bres présents et votants. M. Lauterpacht aurait souhaité que la Cour
examine le problème de la règle de l’unanimité sous tous ses aspects

 

par le représentant permanent de Union sud-africaine, annexe I au rapport du
Comité du Sud-Ouest africain (Documents officiels de l Assemblée générale, neuvième
session, Supplément n° 14 (A/2666), p. 7).

188
201 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

(ibid., p. 98). La Cour ne l’a pas fait et la question de l’application aux
mandats de la règle de l’unanimité, prévue par le Pacte, reste ouverte.

La Cour n’en a pas moins considéré dans deux arrêts successifs que,
selon le Pacte et dans le cadre de Ja Société des Nations, la régle de
Punanimité était applicable aux mandats, sans avoir soumis la question
à une étude spéciale.

L'arrêt de 1962 s’efforce de prouver que la protection judiciaire de la
mission sacrée contenue dans chaque mandat constitue un aspect essentiel
du système des mandats; il souligne la raison d’être et la nécessité de
cette garantie évidente, en disant que sans elle la surveillance de la So-
ciété des Nations, les mesures à prendre par le Conseil, ne pouvaient être
efficaces, «en tout cas, l’approbation exigeait l’unanimité de tous les re-
présentants y compris celui du Mandataire » (C.J. Recueil 1962, p. 336).

Plus tard la Cour tire argument de la règle de l'unanimité, mais pour
contredire l’argument de la nécessité. Le fonctionnement du système des
mandats était autre, étant donné la règle de l’unanimité (C.Z.J. Recueil
1966, p. 44-47); «le Conseil n’avait aucun moyen d’imposer son point
de vue au mandataire », «l'intention n’a jamais été que le Conseil puisse
imposer son point de vue aux mandataires au sujet des dispositions des
mandats relatives à la gestion ». « Le risque que les mandataires agissent
d’une manière contraire non seulement à l’opinion des autres membres
du Conseil mais encore aux dispositions mêmes des mandats a, de toute
évidence, été consciemment accepté » (taken with open eyes) (ibid., p. 46).

L'autorité des arrêts de 1962 et 1966 paraît assez faible. Ils sont en
évidente contradiction l’un avec l’autre et les références à la règle de
l'unanimité sont des obiter dicta, qui visent à renforcer l'argumentation
mais ne procèdent pas d’une étude spéciale et approfondie de la question !.

On ne peut pas pour autant les négliger. L’arrêt de 1966 revient à dire
que la règle de l'unanimité énoncée dans le Pacte n’est pas seulement une
règle de procédure de vote, mais qu’elle touche aussi à l’essence des man-
dats. Il amène à se demander si les mandats ne seraient pas des cessions
déguisées. Les mandataires n’ont-ils pas d'obligations juridiques et n’ont-
ils que des obligations morales? Le Conseil de la Société des Nations ne
pouvait-il rien faire contre l’annexion d’un territoire sous mandat?

Ji semble donc que l’on doive suivre le conseil de sir Hersch Lauter-
pacht et examiner sous tous ses aspects la question de la règle de l’unani-
mité.

1 Ne sont pas pris en considération les arguments et faits tirés de la pratique
indiqués dans C.l.J. Mémoires, Procédure de vote applicable aux questions touchant
les rapports et pétitions relatifs au Territoire du Sud-Ouest africain, p. 38-48, p. 57-60;
C.LJ. Recueil 1955, p. 98-106, et par les auteurs: J. F. Williams, « The League of
Nations and Unanimity », American Journal of International Law, vol. 19, p.475 etsuiv.;
C. A. Riches, The Unanimity Rule and the League of Nations, Baltimore, 1933,

189
202 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

3. Si des difficultés naissent de la règle de l’unanimité pour qui veut
comprendre le système des mandats, cela tient en premier lieu à une
erreur de perspective. Doit-on voir la question sous l’angle de l’article 22?
C’est cet article que l’on essaie d'interpréter. Selon ses dispositions, le
but du mandat est la mission sacrée envers les indigènes; le mandataire
est l'instrument par lequel la Société des Nations accomplit sa tâche
civilisatrice, la conséquence reconnue étant l'exclusion de toute possibilité
d’annexion ouverte ou déguisée, de la part du mandataire.

Pour apprécier la signification de l’article 22, on doit rappeler son
origine. Les mandats ont leur base dans le traité de Versailles. L'Allemagne
cède ses colonies d'Afrique à condition qu’elles deviennent des territoires
sous mandat. Les Puissances alliées et la Société des Nations acceptent
les territoires, à charge de veiller à ce que les mandataires auxquels on
confie les territoires accomplissent dûment leur mission sacrée de civili-
sation.

L'Allemagne, comme partie au traité de Versaiiles, a un intérêt juri-
dique à ce que la Société des Nations observe l’article 22. L’ Allemagne
n’a pas le droit de surveiller l'administration des territoires !, mais elle
peut se plaindre si le système des mandats est transformé en un autre
régime, si un territoire sous mandat devient une colonie ou est annexé.

L'article 22 joue un rôle tout à fait particulier dans le Pacte. Il crée
une situation ou institution indépendante de la volonté des Membres de
la Société. On peut changer les dispositions du Pacte par un vote ma-
joritaire (art. 26); on peut modifier le mandat pour le Sud-Ouest africain
avec le consentement du Conseil (art. 7 du mandat). Mais on ne peut pas
abroger ou modifier l’article 22. Le régime est établi en faveur des peuples
des territoires et ces territoires sont cédés à charge de respecter l’article 22.

Ce statut spécial de l’article 22 est visible si l’on envisage la structure
du Pacte. L'article est un corps normatif indépendant, étranger même au
reste des règles du Pacte. Ses rédacteurs avaient d’ailleurs pensé que les
conventions sur les mandats seraient insérées dans le traité de paix (rap-
port Hymans, cité dans l’opinion individuelle de M. Jessup, C.I.J. Recueil
1962, p. 391).

4, La relation entre un mandataire et le Conseil n’est pas la même que
celie d’un Membre de la Société par rapport au Conseil. Selon l’instru-
ment de mandat pour le Sud-Ouest africain, le mandataire exerce l’ad-
ministration au nom de la Société des Nations (préambule du mandat);
il est autorisé à appliquer sa législation (art. 2); il prend à sa charge une
série d'obligations (art. 2-5); il doit envoyer au Conseil un rapport annuel
satisfaisant le Conseil avec toute informätion intéressant le territoire et

1 C’est pour cette raison que la protestation de Allemagne contre la Belgique
à propos du Ruanda-Urundi fut rejetée.

190
203 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

indiquant les mesures prises pour assurer les engagements pris suivant les
articles 2, 3, 4 et 5 (art. 6).

Le mandataire descend donc du «podium» de la souveraineté. L’ad-
ministration d’un territoire sous mandat n’est pas une affaire qui relève
essentiellement ou accidentellement de la compétence nationale propre
des Etats. La relation entre mandant (Société des Nations) et mandataire
(Afrique du Sud) ou, si l’on préfère, entre le tuteur et l'autorité chargée
de veiller à sa gestion n’est pas une relation d'égalité, inter aequales, mais
de subordination dans le domaine des mandats. Le mandataire n’a ni à
administrer ni à présenter des rapports à la satisfaction du Conseil en
qualité de Membre, avec les conditions et prérogatives que cela comporte;
il le fait comme mandataire ayant à rendre compte de son mandat.

Le mandataire ne peut pas jouer deux rôles différents et contraires.
Il ne peut jouir des avantages liés à l'administration du territoire dans la
robe de mandataire puis, après s’en être dépouillé et avoir revêtu la robe
de Membre de la SdN, user du droit de veto et se soustraire à ses obli-
gations de mandataire.

5. L'article 5, paragraphe 1, du Pacte établit la règle de l’unanimité
d’une manière générale «sauf disposition expressément contraire du
présent Pacte ». Règle tranchante et qui semble exclure la possibilité d’une
dérogation implicite ou par analogie s’il n’existe pas une disposition ex-
pressément contraire à la règle.

Mais l'interprétation ne mérite pas son nom si elle s’en tient à l'écorce
des mots, en sacrifiant superstitieusement les autres règles du droit — en
l'occurrence, en négligeant l’article 22 du Pacte et les principes qui
l'inspirent.

a) Pour connaître la signification des articles 4 et 5 du Pacte, il faut
d’abord examiner leur but propre.

Lors de la rédaction du Pacte, la règle de l’unanimité était fon-
damentale comme expression et garantie de la souveraineté et de
l'indépendance des Etats. A la naissance de la Société des Nations,
on a éprouvé le besoin de rassurer les gouvernements. On a dit «aucune
nation, grande ou petite, n’a à craindre l’oppression des organes de
la Société des Nations» (lord Cecil, cité par Riches, loc. cit., p. 22);
et l’on a dit aussi que serait écarté tout projet par lequel « notre propre
pays [le Royaume-Uni] serait exposé à ce qu’une recommandation
soit adoptée contre lui par le vote d’une majorité, dans une matière
qui affecte vitalement son intérêt national» (rapport intérimaire du
Comité pour la Société des Nations présidé par sir Walter Phillimore,
1918, Riches, loc. cit., p. 3).

Tel étant le but, et le but unique de la règle, il est logique que la
Première Commission de la Deuxième Assemblée ait accepté le

191
204

b)

1

NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

rapport du comité de Londres, lequel après avoir précisé que la
règle de l’unanimité est une garantie de la souveraineté des Etats,
en déduit que l’unanimité n’est pas nécessaire, exception faite des cas
où la souveraineté est en péril (Riches, loc. cit., p. 98). La Deuxième
Assemblée «explique à nouveau que l’adoption de la règle de l’una-
nimité est en premier lieu un moyen de protéger «les droits de
souveraineté des Etats » et établit aussi qu’elle doit être gardée seule-
ment là où elle sert à cette fin » (Riches, loc. cit., p. 117).

Cette règle de l’unanimité protège non seulement les Membres de la
Société, mais tous les Etats. Dans la pratique du Conseil, il est d'usage
de considérer que le droit de «siéger en qualité de membre » impliquant
un droit de vote, doit s’appliquer aussi par analogie aux pays qui ne
sont pas membres de la Société.

On connaît, à côté de cela, la raison du décalage entre la forme
absolue de la règle et le caractère limité de son objet et de son but.

En 1930, au moment où l’on envisageait d’apporter un amendement
à l’article 13, deux des auteurs du Pacte, lord Cecil of Chelwood et
M. Scialoja exprimèrent l’avis que c’était uniquement par inadver-
tance qu’une disposition relative à l’unanimité «relative» avait été
insérée dans certains articles visant les différends et omise dans d’au-
tres !.

La Cour permanente a dit:

«Il en résulte que, d’après le Pacte lui-même, dans certains cas
et spécialement lorsqu'il s’agit du règlement d’un différend, la
règle de Punanimité s’applique avec cette limitation, que les
votes donnés par les représentants des Parties intéressées n’ont
pas l'effet d’exclure l’unanimité requise.

Il s’agit toujours de la 1ègle bien connue d’après laquelle nul ne
peut être juge dans sa propre cause.

À un point de vue pratique, exiger que les représentants des
Parties acceptent la décision du Conseil équivaudrait à leur
donner un droit de veto pouvant empêcher toute décision. »
(C.P.JI.I. série B n° 12, p. 31-32.)

Lord Cecil: «a toujours été d’avis que c’est probablement par accident que la

règle du Pacte de la SdN suivant laquelle l’unanimité ne doit pas comprendre les
parties au différend n'a été spécifiée que dans certains cas. Evidemment, si c’est une
règle juste, elle doit s’appliquer à tous les différends. »

M. Scialoja: «Il n’y a pas de doute que ... c’est simplement par oubli que l’on

n’a
l'un

pas dit que les voix des parties intéressées ne figuraient pas dans le calcul de
animité. » (Dossier transmis par le Secrétaire général de l'ONU, C.I.J. Mémoires,

Procédure de vote applicable aux questions touchant les rapports et pétitions relatifs
au Territoire du Sud-Ouest africain, p. 41.)

192
205 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

c)

d)

En conséquence, on a pu dire que:

«La condition d’unanimité, si exprès que soient les termes qui
la posent, est implicitement limitée par ce dernier principe [une
partie ne peut être juge dans sa propre cause] et il ne faudrait
rien de moins que son exclusion expresse pour autoriser un Etat
à prétendre qu’en agissant comme juge dans sa propre cause il
possède le droit de priver de tout effet une obligation internatio-
nale solennelle à laquelle il a souscrit. » (Opinion individuelle de
M. Lauterpacht, C.1.J. Recueil 1955, p. 104.)

Dans une étude sur la règle de l’unanimité, on a dit que «le droit est
l'expression de la volonté d’un organisme vivant», et que «la con-
tinuité de l'organisme exige qu’il soit adapté aux conditions de sa vie »
(Williams, loc. cit., p. 475, 485). C’est ce qu’a fait la Société des Na-
tions.

Déjà en 1921 on recommande dans une résolution que «en atten-
dant la ratification de l’amendement [sur l’article 16], les votes des
parties soient exclus pour déterminer s’il y a eu unanimité» (Riches,
loc. cit., p. 141).

De la même manière, et pour éviter aussi le résultat absurde que la
règle de l’unanimité empêche l'application de l’article 26 du Pacte,
on considère que, pour proposer des modifications au Pacte, l’una-
nimité n'est pas nécessaire et la majorité requise pour les modifications
est suffisante (Riches, loc. cit., p. 109, 115).

On peut citer aussi quatre différends dans lesquels le Conseil con-
sidère ses résolutions comme obligatoires, malgré le vote contraire de
Pune des parties (opinion individuelle de M. Lauterpacht, C.LJ.
Recueil 1955, p. 101; Riches, loc. cit., p. 145) !. On peut citer enfin
toutes les résolutions sur des questions dans lesquelles la Société avait
à remplir des fonctions administratives (Riches, loc. cit., p. 161, 166).

Après une étude consciencieuse de la pratique de la Société on a pu
conclure « qu’elle montre une disposition décidée de la part des Mem-
bres à ne pas permettre que la règle de l'unanimité rende impuissante
la Société, et cela malgré les règles explicites de l’instrument juridique
qui est sa loi fondamentale » (Riches, loc. cit., p. 117).

La contradiction apparente entre l’article 22 et les articles 4 et 5 du
Pacte doit être surmontée compte tenu de la valeur relative de ces
dispositions.

Les articles 4 et 5 sont des règles d’une nature abstraite et générale;
leur but est étranger à la relation du mandataire. avec le mandant au

! Naturellement pour des raisons politiques, le Conseil pouvait considérer comme

non obligatoires des résolutions auxquelles une partie s’est opposée — cas de Ja
Lituanie et du Japon (Riches, loc. cit., p. 148-152),

193
206 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

nom (on behalf) duquel il exerce administration. Donc, la non-ap-
plication de la règle de l’unanimité aux fonctions du Conseil con-
cernant le mandat ne contredit pas l’objet et la fin des articles 4 et 5,
a savoir le respect de la compétence exclusive des Etats. Au contraire,
l’article 22 donne naissance à une institution dont la nature est in-
compatible avec la possibilité de l’exercice d’un veto par le mandataire.

Il est si contraire à la notion de mandat, de tutelle et à la bonne foi
d'établir et de réglementer la surveillance sur le mandataire tout en
rendant «cette surveillance nominale et inopérante », tout en laissant
à la seule bonne volonté du mandataire l’accomplissement de ses
obligations, que cela «ne peut être déduit de façon concluante du seul
fait que la constitution prévoit la règle de l’unanimité » (voir opinion
individuelle de M. Lauterpacht, C.J. Recueil 1955, p. 99).

D'un autre côté, le principe nemo judex in re sua interdit que l’ad-
ministrateur, le tuteur ou le mandataire soit celui qui décide ou juge
s’il a lui-même rempli ou non ses obligations comme tel — «il n’existe
pas de motif valable permettant de distinguer entre les organes ju-
diciaires et les organes de surveillance, du point de vue de l’applica-
bilité du principe selon lequel nul ne peut être juge en sa propre
cause » (opinion individuelle de M. Lauterpacht, ibid., p. 100).

La question soulevée par la règle de l’unanimité est la même que
celle qui se présente dans la pratique du droit interne, et à laquelle on
répond en faisant appel à la notion de fraude à la loi. Celle-ci se
caractérise par le fait qu’on demande la protection d’une règle ab-
straite et générale, pour éviter l’application d’une autre règle visant à
régler un fait concret. Dans les cas où la règle abstraite n’a pas pour
but de régler le fait concret, on applique la règle qui vise directement
ce fait.

La demande de l’Afrique du Sud tendant à ce qu’on applique la
règle de l'unanimité peut donc être qualifiée d’agere in fraudem legis.
Une interprétation des articles 22, 4 et 5 du Pacte justifiant le refus du
mandataire d'accomplir les obligations qu’il a acceptées par l’ins-
trument de mandat, et par la signature du Pacte, pourrait être
qualifiée d’interpretatio in fraudem legis.

On doit ajouter dans le même sens que l’idée de l'application de la
règle de l’unanimité aux mandats ne fut pas généralement admise par la
doctrine contemporaine à la Société. Wright la rejette d’une manière
décidée sur la base de l’avis rendu dans l'affaire dite de Mossoul, et des ar-
ticles 15 et 16 du Pacte (Mandates Under the League of Nations, p. 132, 522).
A l'Institut de droit international (session de Cambridge, 1931, sur les
mandats internationaux), à propos de la révocation des mandats, Borel
soulève la question de la règle de ’unanimité; Seferiades oppose que bien
que le Conseil décide à l'unanimité, on ne tient pas compte du vote du
mandataire. Rolin affirme que l’unanimité n’est pas nécessaire mais que

194
207 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

ce n’est pas le moment de traiter de la question. La discussion ne fut pas
poursuivie mais le vote favorable à Ja révocation implique le rejet de
l'application de la règle de l’unanimité aux mandats (Annuaire de l’Institut
de droit international, vol. II, p. 58). Les nombreux auteurs qui affirment
le droit pour la Société de révoquer les mandats paraissent implicitement
partager le même avis. Récemment encore, Dugard soutient la non-
application de Ja règle de l’unanimité aux mandats (« The Revocation of
the Mandate for South West Africa», The American Journal of Inter-
national Law, 1968, p. 89 et suiv.).

V. POSSIBILITÉ DE DECHEANCE DU MANDATAIRE —
LA NATURE DU MANDAT

Il convient de rappeler les caractéristiques du régime des mandats,
car ce n’est qu’en tenant compte de sa nature que l’on pourra répondre
à la question relative aux pouvoirs que possédait la Société des Nations,
puis, à sa place, l'Organisation des Nations Unies.

Les mandats ne sont pas une simple concession des Principales Puis-
sances alliées et associées aux Etats mandataires. Le mandat est une
institution très complexe.

Elle est basée sur la cession faite par l'Allemagne de ses colonies en
Afrique (art. 118, 119 du traité de paix). Cette cession n'est pas pure et
simple, elle est faite sub modo. Ces territoires ne passent pas sous la
souveraineté des Etats mandataires. Dans le traité, l'Etat mandataire
est désigné comme «le gouvernement qui exercera l'autorité sur ces
territoires » (art. 127); le transfert des territoires est lié «à la Puissance
mandataire prise en cette qualité»; et les territoires sont «administrés
par mandataire d’après l’article 22 de la partie I (la Société des Nations)
du présent traité » (art. 257); on parle aussi des puissances « administrant
d’anciens territoires allemands en tant que mandataires, en vertu de
l’article 22 de la partie I (la Société des Nations)» (art. 312). C’est cet
article 22 qui fixe les principes de la nouvelle institution.

La Société des Nations assume la responsabilité d’une « mission sacrée
de civilisation » !, «dans l’intérêt de la population indigène», jusqu’au
moment où les peuples en question seront «capables de se diriger eux-
mêmes ». Dans le Pacte on relève ainsi la nature temporaire du mandat;
il doit finir quand la population indigène sera apte à se gouverner par
elle-même. Le général Smuts s’est efforcé de faire supprimer cette réfé-
rence au caractère limité dans le temps des mandats, et a proposé à

1 Fraser (Nouvelle-Zélande), président du comité 4, achève en ces termes son
rapport à la Commission II: «Le mandat n'appartient pas à mon pays ou à un
autre pays. On le tient en trust pour le monde.» (UNCIO, vol. VIIF, doc. 1144,
séance du 21 juin 1945, p. 154; citation dans C.1.J. Mémoires, Statut international
du Sud-Ouest africain, p. 222.)

195
208 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

cette fin de biffer le mot «encore» (yet en anglais) dans l'expression
«non encore capables de se diriger eux-mêmes »; mais cette proposition
fut rejetée.

La Société des Nations confie «la tutelle de ces peuples aux nations
développées », qui «exerceraient cette tutelle en qualité de mandataires
et au nom de la Société» '. La Société confie les pouvoirs d’administra-
tion au mandataire «sous réserve des garanties prévues plus haut dans
l'intérêt de la population indigène». Plus spécialement on établit une
commission permanente chargée de recevoir et d'examiner les rapports
des mandataires et de donner au Conseil son avis sur toutes questions
relatives à l'exécution des mandats. Dans le mandat pour le Sud-Ouest
africain, à côté de la référence à l’article 22 du Pacte, il est prévu que
le mandataire devra envoyer au Conseil des rapports satisfaisant celui-ci
et contenant toute information intéressant le territoire et indiquant les
mesures prises pour s'acquitter de certains engagements spécifiques (art. 6).

La surveillance par l’organe de la communauté internationale est une
caractéristique distinctive du aandat (Wright, Mandates under the League
of Nations, 1930, p. 64), conforme à sa nature même (C.I.J. Recueil
1950, p. 133, 136). «En fait, exclure les obligations Hées au Mandat
reviendrait à exclure l'essence même du Mandat» (C.J. Recueil 1962,
p. 334) 2. C'était une responsabilité grave de la Société des Nations, à
présent des Nations Unies, que la « mission sacrée » envers les peuples
indigènes, et qui ne peut être assurée qu’au moyen du contrôle et des
possibilités qu’il offre 3.

La tâche que les Etats mandataires doivent remplir «au nom» {on
behalf) de la Société est qualifiée de fonction de «mandataire » (manda-

x

tory) et consiste à exercer une «tutelle» (tutelage). Elle est marquée,
comme ces termes mêmes l’indiquent en droit interne, par le désintéres-
sement. Celui-ci a été solennellement proclamé par les Puissances alliées

1 Le gouverneur de la Nouvelle-Zélande a dit en 1926: « Le Samoa occidental
ne fait pas partie intégrante de l'Empire britannique: c’est un enfant dont nous
avons accepté la tutelle» (Commission permanente des mandats, procès-verbaux
de la dixième session, 1926, p. 24, citation dans C.I.J. Mémoires, Statut international
du Sud-Ouest africain, p. 203).

2 « La surveillance internationale prévue par les paragraphes 7 et 9 de l’article 22
du Pacte est la pierre angulaire de tout le système des mandats »; des décisions du
Conseil il résulte «que c’est un contrôle effectif et sérieux qui est visé et non pas
un contrôle purement théorique ou fictif ». (Le système des mandats: Origine, principes
et application, citations dans C.I.J. Mémoires, Admissibilité de l'audition de pétition-
naires par le Comité du Sud-Ouest africain, p. 28.)

3 « En ce qui concerne le devoir qui incombe à la Société d'assurer l’observation
des termes des mandats, le Conseil envisage ses attributions en l’espèce dans le sens
le plus large» (rapport présenté par le Conseil à l’Assemblée le 6 décembre 1920,
document de l’Assemblée de la SdN, 20/48, 161, citation dans C.J. Mémoires,
ibid., p. 29).

196
209 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

(16 juin 1919) en réponse à une protestation du Gouvernement allemand
à la conférence de la paix: « Les Puissances mandataires qui, étant cons-
tituées fidéicommissaires par la Société des Nations, ne tireront aucun
bénéfice de ce fidéicommis ». Cette conception se traduit à Particle 257
du traité de paix, où il n’est pas tenu compte de la valeur des possessions
allemandes cédées pour le calcul des indemnités à payer par l'Allemagne
(van Rees, Les mandats internationaux, 1927, p. 18, 19). Ce même argu-
ment du désintéressement fut utilisé par les Principales Puissances alliées et
associées en face de l'Italie qui réclamait des compensations territoriales
sur la base des promesses faites par la France et par la Grande-Bretagne:

«les territoires qui furent confiés à leur Mandat ne constituent
aucun agrandissement de leurs possessions coloniales; les terri-
toires en question ne devant appartenir, en vertu du système des
Mandats, qu'aux peuples qui les habitent » (Stoyanovski, La théorie
générale des mandats internationaux, 1925, p. 18).

Les droits du mandataire, en conséquence, «ne sont pour ainsi dire que
de simples instruments lui permettant de remplir ses obligations » (C.L.J.
Recueil 1962, p. 329).

Cette conception a d'importantes conséquences pratiques. Le man-
dataire n’a pas le pouvoir de transmettre, céder ou louer une partie
quelconque du territoire sous mandat (rapport de Sjôberg, cité par
Wright, loc. cit., p. 122). La Commission permanente des mandats a
protesté contre le fait que, dans l’accord sur les frontières entre |’ Afrique
du Sud et le Portugal (1926), l'Afrique du Sud ait indiqué qu’elle possède
la souveraineté (possesses sovereignty) dans le territoire sous son mandat
(Wright, loc. cit., p. 121, 201-202, 446) !; la même commission insiste
là-dessus en soutenant que «comme corollaire direct de l’absence de
souveraineté, le mandataire ne peut tirer aucun profit direct du terri-
toire» (ibid., p. 214), et que, «même dans les territoires sous Mandat
«C», il y a lieu d'examiner si la discrimination économique n’est pas
contraire aux intérêts des habitants du territoire » (ibid., p. 215).

Selon van Rees, les territoires sous mandat ont une individualité
marquée; les puissances mandataires sont des gérants obligés de respecter
rigoureusement l'intégrité des territoires; les terres vacantes ou sans
maître font partie du domaine du territoire (Les mandats internationaux,
p. 22). La Commission permanente des mandats a dit aussi, en 1925,
que des contributions ou donations des territoires sous mandat en faveur
de PEtat mandataire ne sont admissibles que si elles concernent des
institutions et des œuvres dont le territoire sous mandat peut tirer un

1 A cette occasion, M. Smit, représentant de l'Afrique du Sud, a dit: «l’Union
sud-africaine exercera et possédera cette souveraineté [sur le territoire du Sud-Ouest
africain] au nom d’une tierce partie non définie. Telle est sa manière de voir; il ne
peut être question d’annexion.» (Commission permanente des mandats, procés-
verbaux de la onzième session, 1927, p. 92, citation dans C.I.J. Mémoires, Statut
international du Sud-Ouest africain, p. 197.)

197
210 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

avantage matériel ou moral (Bentwich, The Mandates System, p. 106,
107); en 1927, elle a dit que les chemins de fer et ports construits par les
Allemands dans le Sud-Ouest africain ne pouvaient pas être considérés
comme relevant du dominium de l'Afrique du Sud et elle a exigé qu’on
proclame leur appartenance au territoire administré par l’Union; en
1929, l'Afrique du Sud a donné des explications conformément à la
demande qui lui était faite (ibid., p. 96).

L’instrument de mandat pour le Sud-Ouest africain allemand en date
du 17 décembre 1920 a la forme d’une déclaration adoptée par le Conseil
de la Société des Nations. Sa nature a été discutée par la doctrine qui
n'a pu le faire entrer dans aucune des notions juridiques connues. Sa
gestation, comme celle des autres mandats, a été la suivante: Allemagne
a cédé.aux Principales Puissances alliées et associées le Sud-Ouest africain
allemand, pour qu'il soit administré par le mandataire conformément
à l’article 22 du Pacte. Les Principales Puissances conviennent qu’un
mandat soit conféré à Sa Majesté britannique pour être exercé en son
nom par l'Union de l'Afrique du Sud, conformément à l’article 22 du
Pacte. Sa Majesté britannique, agissant pour l’Afrique du Sud, s'engage
à accepter le mandat et à l’exercer au nom de la Société des Nations.
Le Conseil de la SdN, considérant l’article 22, paragraphe 8, a statué sur
les points mentionnés dans cette disposition, et confirmé le mandat.

Elaboration compliquée, marquée d'interventions aux significations
diverses. Celle de l’Afrique du Sud est la plus passive: Sa Majesté britan-
nique s’est engagée à accepter pour elle le mandat. De cette manière prend
naissance une institution internationale dont l’essence est dans l’article 22
du Pacte — ce qui ressort d’ailleurs de la continuelle référence faite à cet
article dans le traité de Versailles et dans l’instrument de mandat. C’est
en vérité aux principes fondamentaux de l’article 22 que se réfère aussi la
résolution testamentaire de la Société des Nations du 18 avril 1946; ce
sont ces principes qui donnent sa signification au régime des mandats.

La mission sacrée envers les peuples indigènes des territoires sous
mandat est une responsabilité directe de la communauté internationale
organisée. La Société des Nations et, depuis le 18 avril 1946, l'Organisation
des Nations Unies, a le devoir de garantir à ces peuples que cette mission
ne sera pas trahie par la conduite des mandataires agissant précisément
en son nom. C'est de ces principes que naissent des obligations bien
définies à la charge des Nations Unies et des mandataires.

VI. POSSIBILITÉ DE RETRAIT DU MANDAT
A. La révocabilité des mandats

La question préalable clé, compte tenu des antécédents, pour répondre
à la demande d’avis, est celle de savoir si l’Assemblée générale a pris une

198
211 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

décision ultra vires, en déclarant «terminé » le mandat confié a Afrique
du Sud. Même en admettant que les Nations Unies ont succédé a la
Société des Nations dans ses pouvoirs de surveillance, il est clair que si la
Société des Nations ne pouvait pas retirer le mandat à l’Afrique du
Sud, les Nations Unies n’ont pas pu recevoir des pouvoirs que la Société
n'avait pas. Il faut donc considérer si la Société des Nations avait le
pouvoir de mettre fin aux mandats.

La lutte entre les colonialistes et les progressistes n’a pas fini avec la
signature du Pacte. I] est normal que les colonialistes pensent et disent que
le système des mandats est une forme voilée d’annexion, que la souve-
raineté sur les territoires sous mandat appartient aux mandataires et que
la concession d’un mandat est définitive et irrévocable. Les défenseurs des
intérêts coloniaux ont à surmonter l'obstacle que constitue l’expression
des buts du régime des mandats dans l’article 22 du Pacte. Pour y par-
venir, ils font valoir les arguments suivants: Particle 22 ne mentionne pas
le droit de révocation; or si l’on avait voulu le conférer à la Société des
Nations, on l'aurait stipulé expressément dans le Pacte. Les Etats
mandataires, ou la plupart d’entre eux, ont manifesté franchement le
désir d’obtenir l’annexion pure et simple, dans les discussions antérieures
à la rédaction de l’article 22. Les mandats ont été attribués aux Etats par
les Principales Puissances alliées et associées et non par la Société des
Nations et comme les Principales Puissances avaient acquis ces territoires
par conquête, seules elles auraient pu garder la faculté de révoquer le
mandat, à l’exclusion de la Société.

Ces arguments semblent assez faibles. La règle inclusio unius exclusio
alterius est sans application quand le but d’une norme montre qu’une
interprétation conforme à la ratio juris est nécessaire si l’on veut lui
donner effet. Il n’y a pas lieu de prendre en considération les désirs et les
espoirs de certaines parties au Pacte, pas plus que toute reservatio mentalis,
dès lors que les autres parties n’en ont pas tenu compte lors de la
signature, même si l'Afrique du Sud les invoque. Les Principales Puis-
sances n’ont pas acquis les territoires par voie de conquête (il n’y a pas eu
debellatio), et si l’ Allemagne cède des territoires dans le traité de Versailles,
c’est pour qu'ils soient placés sous mandat, conformément à l’article 22
du Pacte.

Vu la faiblesse de l'argumentation ci-dessus commentée, c’est la
position contraire, favorable au droit de la Société des Nations de mettre
fin au mandat, qui doit l'emporter. Mais les tenants de cette opinion sont
eux-mêmes divisés sur le fondement de ce droit.

Il est évident que l’idée originaire du système des mandats englobait la
possibilité d’une révocation. Pour le général Smuts qui la formule,
l'attribution du mandat constitue une preuve de grande confiance et un
honneur, et le mandat ne doit pas être une source de profits ou d’avan-
tages personnels pour les nationaux du mandataire (The League of

199
212 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

Nations: A Practical Suggestion, 1918, p. 21-22); il ajoute que la Société se
réservera «le droit absolu d’exercer en dernier ressort son contréle ou sa
surveillance, de méme qu’elle réservera au territoire ou au peuple intéressé
le droit d’en appeler a la Société contre toute violation flagrante de son
mandat par Etat mandataire » (ibid., p. 23). Mais c’est à des territoires
européens que le général Smuts pense comme éventuels mandats, et c’est lui
qui plus tard demandera l’annexion pour les territoires de l’Afrique. C’est
Wilson qui fera étendre l’application du système des mandats aux terri-
toires africains, en conservant les principes formulés par le général Smuts.

On peut expliquer le silence de l’article 22 sur la révocation par les
circonstances de sa rédaction. Contrairement aux autres articles du Pacte,
il ne fut pas rédigé par des experts connaissant les finesses de l’interpréta-
tion juridique; on sait qu’il fut mis au point par des hommes politiques,
sans être revisé par les experts. La société internationale de la belle
époque n’aimait pas mentionner les choses désagréables et préférait les
laisser sous-entendues. I] aurait été de mauvais goût de parler de la
possibilité qu’une des Principales Puissances trahisse la mission sacrée
qu'on lui aurait confiée. Ce risque lointain était cependant couvert grâce
aux termes employés.

Que telle ait été la situation à ce moment-là semble confirmé par ce
qu’on connaît des discussions préalabies à la rédaction du Pacte et ce que
lon sait de Popinion des membres de la Commission permanente des
mandats.

Dans les réunions préalables à la rédaction du Pacte, certains gouverne-
ments se montrèrent soucieux des conditions applicables aux mandats; un
mandat pouvait ne pas présenter d'intérêt s’il était révocable du jour au
lendemain. On les a tranquillisés en leur disant qu’une telle révocation
était pratiquement impossible. On n’a pas nié la possibilité juridique
d’une révocation, mais on a essayé de dissiper leurs craintes en précisant
qu'une telle possibilité n’était pas à prévoir, étant donné les puissances
auxquelles il avait été convenu d’accorder des mandats, et celles qui
composaient le Conseil de la Société des Nations.

Les membres de la Commission permanente des mandats ont eu à
discuter la question de la révocabilité. Le devoir s’imposait à eux de
favoriser le développement économique des territoires sous mandat. Or
d’aucuns avaient émis la crainte que l'éventualité d’une révocation
n’effraie les investisseurs. Quoi faire pour les tranquilliser? Des rapports
des discussions on retire l'impression que l’on n’a pas voulu donner une
réponse négative tranchante, mais que l’on n’a pas ménagé les efforts
pour fortifier l'assurance qu’une révocation est inconcevable en pratique.
Seul van Rees croit avoir trouvé un appui juridique dans l’opinion de
Rolin; mais on peut lui opposer que cet auteur considère la révocation
possible en cas de grave abus du mandat!. L'opinion des hommes con-

1 Après avoir dit que le mandat est une aliénation irrévocable, il ajoute: «elle
ne serait sujette à révocation à charge de ce dernier [le mandataire] que pour un

200
213 NAMIBIE (S.-O, AFRICAIN) (OP. IND. DE CASTRO)

naissant le mieux les territoires sous mandat et des administrateurs des
colonies paraît assez défavorable à l’irrévocabilité. Van Rees, qui tient
tant à donner des assurances aux entrepreneurs, énumère parmi les
questions que l’article laisse sans réponse: le mandat est-il révocable et
dans l’affirmative quelle autorité est compétente pour prendre une telle
décision? II laisse lui-même la question sans réponse (Les mandats inter-
nationaux, 1927, p. 14). Sir Frederick Lugard, qui avait souligné à la
Commission le caractère inconcevable de l'hypothèse de la révocation,
admet la révocabilité sans le moindre doute dans son livre fondamental.
Il le fait en considérant la situation juridique des personnes sous mandat:
«la personne «protégée en vertu d’un mandat» partage avec celui qui
possède le territoire (the owner of the estate) un titre précaire, sous réserve
de l’éventualité que le mandat soit révoqué ou abandonné» (The Dual
Mandate in British Tropical Africa, 2° éd., 1923, p. 56; 5° éd., 1965, p. 56) {.

Les auteurs qui soutiennent la thése de la révocabilité la défendent
avec des arguments divers concernant: le caractère foncièrement tempo-
raire des mandats, la nécessité de la cessation dans le cas d’un peuple
mir pour l’indépendance, la souveraineté de la Société des Nations, la
sanction résultant d’un manquement aux devoirs, les principes généraux
régissant mandats, tutelle et trust, la manifestation des pouvoirs de
surveillance et de contrôle, ’impossibilité de coopération et la nécessité de
protéger les peuples. Cette abondance de motifs n’est pas la preuve de
la faiblesse de la thèse, c’est la conséquence de la variété des aspects de
l'institution du mandat et de la possibilité d'envisager des causes diverses
de terminaison.

Il n’est pas juridiquement tout à fait juste de dire que les pouvoirs de la
Société des Nations correspondent à l’exercice de l’exceptio non adimpleti.
C’est une des caractéristiques des contrats synallagmatiques mais c’est
aussi la manifestation d’un principe général. Dans les contrats, celui qui
remplit les obligations contractuelles fondamentales a la possibilité, en
cas de défaillance du cocontractant, non seulement de déclarer la résolu-
tion du contrat, mais aussi de demander l’indemnisation des préjudices et
la restitutio de ce qui est reçu par le contrat (c’est le cas par exemple des
cessions de bases militaires: si le traité prend fin en raison de violations
commises par le cessionnaire, celui-ci doit restituer). Mais il y a d’autres

 

manquement tellement grave aux conditions de la cession qu’il témoignerait de
l’inaptitude foncière du mandataire à administrer le territoire conformément au
Pacte». («Le système des mandats coloniaux», Revue de droit international et de
législation comparée, 1920, p. 352-353.)

1 Rappard, à la Commission permanente des mandats, après avoir dit que la
révocabilité des mandats est conforme aux principes généraux ajoute:

« Ce serait, en effet, affaiblir dans l’opinion ce qui fait la valeur propre de
l'institution dont nous sommes les défenseurs attitrés que de déciarer que,
quelle que puisse être en théorie l’indignité d’une Puissance mandataire, elle
ne pourrait jamais, dans aucune hypothèse, donner lieu à la révocation du
Mandat. » (Procès-verbaux de la sixième session, 1925, p. 157, citation dans
C.LJ. Mémoires, Statut international du Sud-Ouest africain, p. 230, note 3.)

201
214 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

relations dans lesquelles la faculté de mettre fin 4 la relation contractuelle
et de demander la restitutio est spécialement énergique. Dans le mandat,
dans la tutelle et dans les trusts, il est accordé à une partie ou à une
autorité un pouvoir particulier de mettre fin à la situation. Celui qui
confère le pouvoir d’administrer en son nom et pour lui peut retirer ce
pouvoir (et quand il charge autrui de remplir ses propres devoirs envers
un tiers il doit le retirer), si celui auquel il l’a confié ne s’acquitte pas des
obligations assumées, dit ne pas vouloir s’en acquitter ou nie avoir des
obligations. La nature juridique propre des mandats internationaux fait
qu’on doit tenir compte de ces considérations.

Ii semble bien qu’on a rédigé l’article 22 en s’efforçant de mettre en
vedette les buts fondamentaux du mandat. Les termes employés, mandat,
tutelle, trust, montrent chacun à sa manière le caractère commun d’une
mission de confiance (fides facta), des fonctions protectrices exercées pour
l’organisation internationale et en son nom par le mandataire. Celui-ci
est lié par le mandat, et comme l’organisation, avec pouvoir d’officium.
C’est pour cette raison, semble-t-il, qu’on a choisi le terme «tutelle ».
L'une des expressions figurant au paragraphe | de l’article 22 est pratique-
ment la même que la définition d'école concernant la tutelle (qui propter
aetatem suam sponte se defendere nequit, Digeste 26, 1, 1, pr.). Cela
convient aussi à la nature de trust attribuée aux mandats. Le tuteur dans
la common law a la position de trustee (The relation of guardian and ward
is strictly that of trustee and cestui que trust}. Comme ces notions juridi-
ques visent essentiellement la protection des personnes qui ne peuvent pas
se gouverner elles-mémes (ici les peuples), Ja conséquence nécessaire est
l’exercice d’une surveilllance sur celui qui est chargé de la tutelle (super-
vision of the guardian), et en cas d’infractions graves à ses devoirs (fides
fracta), la perte ou déchéance de la tutelle (forfeiture of guardianship).

On voit qu’étant donné la rédaction de Varticle 22 et les termes em-
ployés, il n’était pas nécessaire de parler de la révocation des mandats.
L’essence de cette notion implique d’une manière claire et évidente la
possibilité de mettre fin au mandat, et même le devoir qui incombe à
l’organisation de le faire, en cas de manquements graves à des obligations
de la part du mandataire. Un mandat qu’on ne pourrait pas révoquer
dans un tel cas ne serait pas un mandat mais une cession de territoire ou
une annexion déguisée.

Il est difficile de croire que, d’une part, on a organisé le fonctionnement
du mandat, avec une commission permanente pour contrôler l’administra-
tion du mandataire et que, d'autre part, on laisse le mandataire libre de
faire ce que bon lui semble, à l’encontre de Ja nature même du mandat,
qu’on le mette en possession du territoire sans aucune obligation de sa
part. (Sub hac conditione: si volam, nulla fit obligatio, Digeste 44, 7, 8.) Il
serait vraiment excessif qu'il soit permis au mandataire de faire ce qu’il
veut, de commettre au nom de l’organisation des actes contraires aux
fins de l’article 22. Une interprétation qui nierait la possibilité de mettre

202
215 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

fin au mandat en cas de violation flagrante de ses obligations par le
mandataire réduirait l’article 22 à un flatus vocis, ou plutôt à une «blague
sanglante », en donnant une couleur de légalité à Pannexion des territoires
sous mandat.

Ces considérations expliquent que la communis opinio soit favorable à
la faculté de révocation. A la session de Cambridge de FInstitut de droit
international (juillet 1931), on a adopté une résolution sur «les Mandats
internationaux ». L’article VII dit: «Les fonctions de Etat mandataire
prennent fin par démission ou révocation du mandataire...» La
révocation de l’Etat mandataire et l’abrogation du mandat sont décidées
par le Conseil de la Société des Nations; l’abrogation peut résulter aussi
de l’admission de la collectivité sous mandat comme Membre de la
Société des Nations. Le mot «révocation » fut accepté par 27 voix contre
15 (Annuaire de l’Institut, vol. If, p. 60; pour le texte de la résolution, voir
vol. II, p. 233-234), Les objections formulées contre cette expression sont
de différentes catégories. Wehberg pense que la Société des Nations peut
retirer le mandat unilatéralement, méme sans faute grave du mandataire
car elle a la souveraineté sur le territoire. Verdross souligne que la fin du
mandat doit être basée sur les principes de droit qui permettent l’abroga-
tion pour inobservation des obligations. Gidel cite l’exceptio non adimpleti
contractus. Mais Rolin, rapporteur, défend le terme «révocation» en
disant qu'il est de l’essence du contrôle de comporter les sanctions
adéquates: «en acceptant de gérer un territoire sous le contrôle de la
Société des Nations, l'Etat mandataire a accepté implicitement la sanction
de la révocation de sa charge » (pour la discussion, voir vol. IL, p. 54 à 59).

On a observé que la fonction de l’Institut est de lege ferenda, et qu’en
conséquence on ne peut pas l’invoquer pour l'interprétation de Particle
22 du Pacte. Mais on semble oublier que, dans le vote final, plusieurs
membres se sont abstenus et ont expliqué leur abstention en disant que
la résolution touchait à l'interprétation du Pacte (ainsi Brown Scott,
Huber, Fischer Williams; probablement Diéna, p. 66-67) !.

Plus récemment, après la dissolution de la Société des Nations, des
auteurs indépendants ont soutenu le caractère temporaire des mandats et
la possibilité de leur révocation (Crawford, « South West Africa: Mandate
Termination in Historical Perspective », The Columbia Journal of Inter-
national Law, vol. VI, n° 1, 1967, p. 95, 100, 107, 109, 119; Dugard, « The
Revocation of the Mandate for West Africa», The American Journal of
International Law, in toto, spécialement p. 85 et suiv.).

On a soutenu que le silence de la Charte sur la possibilité de révoquer

1 Il y a eu 18 abstentions, 38 votes en faveur de la résolution et aucun vote con-
traire.

203
216 NAMIBIE (S.-O, AFRICAIN) (OP. IND. DE CASTRO)

les tutelles est concluant en ce sens qu’il établit leur irrévocabilité, Donc,
ajoute-t-on, c'est là un autre argument en faveur de l’irrévocabilité des
mandats, étant donné l’analogie entre les deux notions. Mais la non-
réglementation de la révocation de la tutelle ne signifie pas son exclusion;
le but de institution semble au contraire exiger la possibilité de la révo-
cation. Il aurait fallu une déclaration expresse pour entraîner l’irrévo-
cabilité. La Charte ne semble pas avoir voulu laisser la gestion des ter-
ritoires sous tutelle à la libre volonté des administrateurs, de sorte que
l’organisation serait privée de toute autorité pour sanctionner la violation
de leurs obligations. L'Afrique du Sud ne paraît pas avoir pensé différem-
ment lorsqu'elle a écarté toutes les demandes des Nations Unies relatives à
la signature d’un accord de tutelle.

Dans une étude consacree à la question des tutelles, il est signalé qu’en
vertu de l’article 85, paragraphe 1, et conformément à la procédure établie
par l’article 18, paragraphe 2, on peut mettre fin à une tutelle pour viola-
tion substantielle (Marston, « Termination of Trusteeship », International
and Comparative Law Quarterly, XVIII, 1969, p. 18).

B. Les faits ayant entrainé le retrait du mandat

Se rattachant aux nombreux renseignements présentés dans les exposés
écrits et oraux de l’Afrique du Sud, se trouve l'offre du Gouvernement
sud-africain de produire des preuves pour réfuter les accusations dirigées
contre lui en raison de ses manquements à ses devoirs de mandataire.
Mais il y a tout de même un fait sur lequel l’Afrique du Sud ne sollicite
pas l'ouverture de la preuve, un fait dont elle reconnaît et proclame
Pexistence. C’est son refus de remplir ses obligations comme mandataire
envers l’organisation au nom de laquelle elle doit administrer et de laquelle
dépend son titre juridique à l'occupation et 4 l’administration de la
Namibie (Sud-Ouest africain).

Cette infraction commise contre le mandat est la plus grave de toutes
du point de vue juridique formel. Dans ses conclusions l’Afrique du Sud
nie le maintien du mandat qu’elle considère comme caduc ou bien, à titre
subsidiaire, soutient la disparition des obligations essentielles du mandat.
De cette manière, l’Afrique du Sud empêche les Nations Unies de remplir
leur «mission sacrée » envers le peuple de la Namibie.

L'Afrique du Sud a manqué à ses devoirs comme mandataire et elle
a déclaré de façon solennelle et insistante sa décision de ne pas les rem-
plir; elle a nié leur existence. La Cour, elle, a déclaré que l’ Afrique du Sud
est soumise aux obligations internationales qui découlent de son mandat
pour le Sud-Ouest africain et que les fonctions qui incombaient à la
Société des Nations sont exercées par les Nations Unies, dans les avis de
1950, 1955 et 1956 et dans l’arrêt de 1962. L’Afrique du Sud ne peut pas

204
217 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

alléguer qu’elle ignore l’existence de ses devoirs. Les arguties de plaidoirie
ne peuvent pas réduire à néant l’autorité de la Cour.

En vérité on est devant un cas de violation d’obligations, et l’on peut
dire, comme l’a fait Rolin dans son étude de jeunesse sur les mandats, à
propos des conditions de révocation, que ce manquement témoigne de
«l’inaptitude foncière du mandataire à administrer le territoire confor-
mément au Pacte » (Revue de droit international et de législation comparée,
1920, p. 353).

D'autre part, l'Afrique du Sud, en appliquant les lois sur l’ apartheid
dans le Sud-Ouest africain (Namibie), viole ses devoirs de mandataire;
on ne peut pas administrer le territoire confié à l'encontre des buts et
principes de la Charte (art. 1, par. 3; aussi art. 76 c)).

VIT. RÉPONSE À LA DEMANDE D’AVIS
A, Les conséquences juridiques

Avant tout, il semble qu’on doit bien délimiter la portée de la requête,
A cet effet, il faut en considérer les termes. On a demandé quelles sont
«les conséquences juridiques ». On doit donc laisser de côté tout ce qui
tient aux conséquences économiques, sociales, pratiques et politiques.
Pour cette raison, il semble que la Cour ne doit pas s’occuper de ce que
les Etats ont à faire dans le cadre des organes des Nations Unies pour
mettre fin à la situation anormale de la Namibie et permettre ainsi à l’Or-
ganisation des Nations Unies de s'acquitter de ses devoirs envers le
peuple namibien, selon la « mission sacrée » qui lui est confiée. La mention
des conséquences «pour les Etats» implique que la Cour n’aura pas à
étudier les conséquences de la résolution 276 (1970) pour les organisations
internationales, et même pour les Nations Unies, en relation avec leur
responsabilité envers le peuple namibien. Enfin, le fait que cette résolution
276 (1970) est plus particulièrement citée donne à penser que la Cour n’a
pas à considérer les conséquences juridiques des autres résolutions du
Conseil de sécurité.

La réponse de la Cour doit être rédigée, semble-t-il, en termes généraux,
pour l'orientation des Nations Unies, et ne doit pas entrer dans des détails
qui prêteraient à confusion.

B. Conséquences pour l’ Afrique du Sud

La conséquence immédiate et fondamentale est la perte du titre juri-
dique, qui avait jusqu’à présent pu justifier la possession du territoire du
Sud-Ouest africain par l’Afrique du Sud. Certes, depuis qu’elle a déclaré
ne pas être liée par les obligations découlant du mandat, on peut con-
sidérer qu’elle est déchue de sa condition de mandataire. Mais, jusqu’à

205
218 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

la résolution 2145 (XXI), la déclaration solennelle visant la cessation du
mandat n’a pas été faite, et l’on a pu croire au maintien du titre de man-
dataire.

La déclaration d’après laquelle le mandat confié à Sa Majesté britan-
nique et en son nom pour l'Afrique du Sud est «terminé » (résolution 2145
{XXT)) entraîne comme conséquence que, dès ce moment-là J’occupation
du territoire de la Namibie s’est trouvée dépourvue de toute justification
juridique. Cette résolution dispose que le Sud-Ouest africain relève direc-
tement des Nations Unies, de sorte que la présence de l’Afrique du Sud a
quelque chose d’une usurpation et d’une occupation mala fides. Ces
conséquences ont acquis force exécutoire en vertu de la résolution 276
(1970) du Conseil de sécurité.

Conséquence immédiate pour l’Afrique du Sud: elle a obligation de
retirer son administration du territoire namibien et de prendre toutes les
mesures nécessaires pour mettre en possession l'administration des
Nations Unies.

Le Gouvernement sud-africain est responsable, comme possesseur de
mauvaise foi, de la restitution des biens et des fruits à l'égard du peuple
namibien.

On ne doit pas oublier que, comme l’avait déclaré la Commission
permanente des mandats, les biens cédés par l’Allemagne (chemins de fer,
tramways, ports, etc.) et les biens publics de toutes catégories (mines,
biens sans maîtres, eaux non privées, etc.) sont restés la propriété
exclusive du peuple namibien et, en tant que biens du domaine public,
imprescriptibles.

Cela étant, le Gouvernement sud-africain est obligé d’indemniser le
peuple namibien des dommages subis. L'administration du mandataire
doit faire l’objet d’un règlement de comptes dans lequel on doit prendre
en considération les investissements effectués au profit du peuple nami-
bien par l’Afrique du Sud.

C. Conséquences pour les Etats Membres des Nations Unies

En donnant son appui à la résolution 2145 (XXI) dans sa résolution
276 (1970), le Conseil de sécurité impose aux Membres de l'Organisation
lobligation d'accepter et d'appliquer ce qui est stipulé dans ces résolutions
et de coopérer à leur mise en œuvre la plus complète.

En l’espèce, les actes des autorités occupantes ne peuvent pas être
considérés comme ceux d’un gouvernement légitime, mais doivent être
assimilés à ceux d’un gouvernement de facto et usurpateur.

Il faut distinguer le côté public du côté privé. Il semble qu'on doit
considérer comme valides les actes des aûtorités de fait, qui touchent les
actes et droits des particuliers (validité des actes d'état civil, du registre
foncier, des mariages, des sentences des tribunaux civils, etc.). Au
contraire, les Etats ne doivent pas considérer comme valides les actes et
dispositions des autorités en Namibie visant des biens publics, des

206
219 NAMIBIE (S.-O. AFRICAIN) (OP. IND. DE CASTRO)

concessions, etc. Les Etats ne pourront donc pas exercer la protection
de leurs nationaux à l’égard des acquisitions de cette nature.

Dans le domaine des relations internationales, le devoir de coopération
des Etats implique qu’ils ont à s’abstenir de toutes relations diplomatiques,
consulaires ou autres avec l’Afrique du Sud, qui indiqueraient qu’ils
reconnaissent l’autorité du Gouvernement sud-africain sur le territoire
de la Namibie — plus spécialement ils ne doivent pas avoir de consuls,
d’agents, etc., en Namibie, excepté de la nature adéquate dans les ter-
ritoires occupés de facto (au sens de la résolution 283 (1970)).

Les Etats doivent tenir pour inefficaces les clauses de tout traité ad-
mettant l’autorité de l’Afrique du Sud dans le territoire du Sud-Ouest
africain. Les nouveaux traités conclus avec l’Afrique du Sud ne peuvent
pas contenir de clauses semblables.

Dans les traités sur la double imposition, on pourra ne pas tenir compte
des impôts payés en Namibie. Les traités d’extradition ne pourront pas
avoir d’effets envers les Namibiens, parce qu’on ne saurait les remettre
entre les mains d’autorités illégales, etc.

D. Conséquences pour les Etats non membres des Nations Unies

Ces Etats n’ont pas d'obligations selon la Charte. Ils doivent néanmoins
respecter une déclaration sur la déchéance du titre juridique de possession,
prononcée par une autorité légitime à l’encontre de l’Etat qui avait reçu
le territoire à administrer au nom de l'Organisation internationale. Cette
déclaration doit être respectée, semble-t-il, comme celle du propriétaire
qui retire son mandat à l’administrateur de ses biens.

{ Signé) F. DE CASTRO.

207
